


Exhibit 10.33

EXECUTION COPY














































PURCHASE AND SALE AGREEMENT




BETWEEN




HOLYOKE WATER POWER COMPANY

AND




MT. TOM GENERATING COMPANY LLC




JULY 24, 2006








EXHIBITS




Exhibit A

- Form of Deed

Exhibit B

- Form of Bill of Sale

Exhibit C

- Form of Assignment and Assumption Agreement

Exhibit D

- Form of Interconnection Agreement

Exhibit E

- Form of Property Tax Allocation Agreement

Exhibit F

- Form of Acceptable Guaranty

Exhibit G

- Form of Asset Demarcation Agreement

Exhibit H

- Interim Services

Exhibit I

- Form of Interim Services Agreement

Exhibit J

- Form of Acceptable Letter of Credit

Exhibit L

- Form of Seller’s Guaranty




SCHEDULES

  

Schedule 2.1(a)(i)

- Real Property

Schedule 2.1(a)(ii)

- Real Property Matters

Schedule 2.1(b)

- Personal Property

Schedule 2.1(c)

- Leases

Schedule 2.1(e)

- Contracts

Schedule 2.1(g)

- Name of Facility

Schedule 2.1(h)

- Power Contracts

Schedule 2.1(j)

- Leased Vehicles

Schedule 2.1(k)

- Air Emissions Credits and Allowances

Schedule 2.2(a)

- T&D and Associated Telecommunication Assets

Schedule 2.10(o)

- Matters for Opinion from Counsel to Seller

Schedule 2.11(j)

- Matters for Opinion from Counsel to Buyer

Schedule 3.3

- Matters of Contravention

Schedule 3.5(a)

- Title Commitments/Policies, Defects in Title

Schedule 3.5(b)

- Sufficiency of Assets

Schedule 3.6

- Compliance

Schedule 3.6(b)

- Compliance (Permits)

Schedule 3.7

- Taxes

Schedule 3.8(b)

- Exceptions to Contract Obligations

Schedule 3.9

- Insurance

Schedule 3.10

- Litigation

Schedule 3.11(a)

- Collective Bargaining Agreement and Related Matters

Schedule 3.11(b)

- Employee Benefit Plans

Schedule 3.12

- Environmental

Schedule 3.13

- Condemnation

Schedule 3.16

- No Undisclosed Liabilities

Schedule 5.3

- Pre-Approved Capital Expenditures

Schedule 5.7(a)

- Facility personnel represented by the Local as of the Effective Date

Schedule 5.7(b)

- Facility personnel not represented by the Local as of the Effective Date

Schedule 5.7(c)

- Support personnel as of the Effective Date

Schedule 6.1(c)

- Buyer’s Regulatory Approvals

Schedule 6.2(c)

- Seller’s Regulatory Approvals











PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (the "Agreement") is entered into on July 24,
2006, by and between Holyoke Water Power Company, a Massachusetts business
corporation ("HWP" or "Seller"), and Mt. Tom Generating Company LLC, a Delaware
limited liability company ("Buyer").  Buyer and Seller are each referred to
herein as a "Party" or, collectively as the "Parties."




WHEREAS, Seller owns the Mt. Tom Station, a coal-fired electric generating
facility (the "Facility") located in Holyoke, Massachusetts, and certain
facilities and other assets associated therewith and ancillary thereto;




WHEREAS, Northeast Generation Services Company ("NGS") manages, operates,
maintains and provides administrative services to Seller with respect to the
Facility on behalf of and as agent for Seller pursuant to the Management and
Operation Agreement between Holyoke Water Power Company and Northeast Generation
Services Company, dated as of January 1, 2000, as amended (the "HWP-NGS M&OA");




WHEREAS, Seller sells 100% of the net output of the Facility to its wholly-owned
subsidiary Holyoke Power and Electric Company ("HP&E") pursuant to the
Hydroelectric Power Sales Agreement between Holyoke Power and Electric Company
and Holyoke Water Power Company, dated October 14, 1957, as amended (the
"HWP-HP&E Agreement");




WHEREAS, HP&E sells 100% of its entitlement to the Facility’s output to Select
Energy, Inc. ("Select") pursuant to the Power Sales Agreement between Holyoke
Power and Electric Company and Select Energy, Inc., dated October, 1999, as
amended ("HP&E-Select Agreement");




WHEREAS, Select provides certain asset management services to Seller pursuant to
the Agency Agreement between Holyoke Water Power Company and Select Energy,
Inc., dated June 17, 2004 (the "HWP-Select Agency Agreement");




WHEREAS, Northeast Utilities Service Company ("NUSCO") provides certain
corporate center services to Seller in connection with the Facility pursuant to
the Service Agreement between Holyoke Water Power Company and NUSCO, dated
September 30, 1967 as amended (the "HWP-NUSCO Services Agreement");




WHEREAS, Seller, HP&E, NGS, Select, NUSCO and NUEI are each wholly-owned direct
or indirect subsidiaries of Northeast Utilities;




WHEREAS, contemporaneously with the execution of this Agreement Buyer has
entered into the Interconnection Agreement (as defined below); and




WHEREAS, Buyer desires to purchase and assume, and Seller desires to sell and
assign, or cause to be sold or assigned, the Acquired Assets (as defined in
Section 2.1 below) and certain associated liabilities upon the Closing as more
fully described herein, upon the terms and conditions set forth in this
Agreement;








NOW THEREFORE, in consideration of the covenants, representations, warranties,
and mutual agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:




1.

Definitions.




"Acceptable Guarantor" means Energy Capital Partners I, LP, a Delaware limited
partnership or a substitute entity acceptable to the Seller in its sole
discretion.




"Acceptable Guaranty" means a guaranty issued by an Acceptable Guarantor,
substantially in the form attached hereto as Exhibit F or such other form of
performance assurance that is acceptable to Seller in its sole discretion.




"Acceptable Letter of Credit" means a letter of credit in the form attached
hereto as Exhibit J.




"Acquired Assets" is defined in Section 2.1.




"Acquired Assets Employees" is defined in Section 5.7(c).




"Acquired Assets Employees’ Records" mean all personnel records maintained by
Seller or its Affiliates relating to the Acquired Assets Employees to the extent
such files contain (i) names, addresses, dates of birth, job titles and
descriptions; (ii) starting dates of employment; (iii) salary and benefits
information; (iv) resumes and job applications; (v) performance reviews,
attendance records, and discipline records and (vi) any other documents that
neither Seller nor its Affiliates are prohibited by Law to deliver to Buyer.  To
the extent the consent of an Acquired Assets Employee is required in order for
Seller or its Affiliates to deliver a document which is part of the Acquired
Assets Employees’ Records to Buyer, Seller agrees to use Commercially Reasonable
Efforts to secure such consent.




"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.




"Agreement" is defined in the introductory paragraph.




"Air Emission Credit" also known as Emission Reduction Credit or ERC, means (i)
a reduction of carbon dioxide (CO2), nitrogen oxides (NOx) or mercury  that is
certified by a Governmental Authority as real, quantifiable, surplus, permanent
and enforceable, and is recorded, inventoried, or approved as such.




"Allowance" means (i) an authorization by the United States Environmental
Protection Agency under the Clean Air Act, 42 U.S.C. §7401 et seq. to emit up to
one ton of sulfur dioxide (SO2) during or after a specific calendar year, or
(ii) the limited authorization under applicable state Laws to emit up to one ton
of (NOx) during a specified control period.




"Ancillary Agreements" means, collectively, the Assignment and Assumption
Agreement, the Bill of Sale, the Deed, the Property Tax Allocation Agreement,
the Interconnection Agreement, the Acceptable Guaranty, the Interim Services
Agreement, the Asset Demarcation Agreement and the Seller Guaranty.








"Asset Demarcation Agreement" means the agreement between Seller and Buyer
evidencing their agreement as to the demarcation of ownership with respect to
certain assets not situated wholly on real property owned, or to be owned, by
either Seller or its Affiliates or Buyer, in substantially the form attached
hereto as Exhibit G.




"Assignment and Assumption Agreement" means the agreement by which Seller shall
assign or cause to be assigned certain rights, liabilities and obligations and
Buyer shall assume the Assumed Liabilities, in substantially the form attached
hereto as Exhibit C.




"Assumed Liabilities" is defined in Section 2.3.




"Bill of Sale" means the form of bill of sale by which the title to personal
property shall be conveyed to Buyer, substantially in the form attached hereto
as Exhibit B.




"Business Day" means any day other than a Saturday, Sunday or day on which banks
are legally closed for business in Hartford, Connecticut or New York, New York.




"Buyer" is defined in the introductory paragraph.




"Buyer Indemnified Parties" is defined in Section 9.3.




"Buyer’s Observers" is defined in Section 5.4(b).




"Buyer Master Agreements" means those EEI Master Power Purchase and Sale
Agreement between Buyer and each of the counterparties to the Power Contracts
that shall, as of the Closing, govern the Power Contracts with such
counterparties.




"Buyer’s Regulatory Approvals" means those consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, all
Governmental Authorities required in connection with the execution, delivery or
performance hereof by Buyer set forth on Schedule 6.1(c) attached hereto.




"Capital Commitments" means all binding contractual commitments to make capital
expenditures relating to the Acquired Assets, the Facility or the Site incurred
by Seller or by NGS on behalf of Seller during the Interim Period that extend
beyond the Closing Date, whether or not relating to the Pre-Approved Capital
Expenditures.




"Cash" means cash and Cash Equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP.




"Cash Equivalents" means cash equivalents as determined in accordance with GAAP
and consistent with Seller’s past practices used in the preparation of the
balance sheets and financial statements.




"Closing" is defined in Section 2.9.




"Closing Adjustment" is defined in Section 2.6(b).








"Closing Date" is defined in Section 2.9.




"Closing Purchase Price" is defined in Section 2.5.




"Closing Statement" is defined in Section 2.6(c).




"Code" means the Internal Revenue Code of 1986, as amended from time to time or
any successor law, and regulations issued by the IRS pursuant to the Internal
Revenue Code as amended from time to time or any successor law.




"Collective Bargaining Agreement" means the contract between Northeast
Generation Services Mt. Tom Station and International Brotherhood of Electrical
Workers Local Union 455 dated October 1, 2004.




"Commercially Reasonable Efforts" means efforts that are reasonably within the
contemplation of the Parties at the Effective Date and that do not require the
performing Party to expend any funds other than expenditures that are customary
and reasonable in transactions of the kind and nature contemplated by this
Agreement in order for the performing Party to satisfy its obligations
hereunder.




 "Contracts" is defined in Section 2.1(e).




"Condemnation Value" is defined in Section 5.10(a).




"CPR" is defined in Section 11.20.




"Deed" means the form of deed by which the Real Property shall be conveyed to
Buyer, substantially in the form attached hereto as Exhibit A.




"Disclosing Party" is defined in the definition of Proprietary Information.




"Effective Date" means the date on which this Agreement has been duly executed
and validly delivered by the Parties.




"Employee Benefit Plan" means any (a) nonqualified deferred compensation or
retirement plan, program or arrangement which is an Employee Pension Benefit
Plan, (b) qualified defined contribution retirement plan, program or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan, program or arrangement which is an Employee Pension Benefit
Plan (including any Multiemployer Plan), (d) Employee Welfare Benefit Plan or
material fringe benefit plan or program or arrangement, or (e) profit sharing,
bonus, stock option, stock purchase, equity, stock appreciation, deferred
compensation, incentive, severance, employment, change in control, fringe
benefit, agreement, program, policy or other arrangement, whether or not subject
to ERISA.




"Employee Pension Benefit Plan" is defined in ERISA §3(2).




"Employee Welfare Benefit Plan" is defined in ERISA §3(1).








"Enhanced Severance" means with respect to a Non-Represented Plant Employee or a
Non-Represented Support Employee, (a) an amount equal to two (2) weeks of salary
(based on such Person’s base salary immediately preceding the date of
termination of employment) for each full year of credited service of such Person
with Seller or its Affiliates and Buyer, measured as continuous service in the
case of any year in which such Person was employed by both Seller or its
Affiliates and Buyer, subject to a minimum of twelve (12) weeks and a maximum of
fifty-two (52) weeks of such salary paid bi-monthly, less applicable federal,
state, Social Security and Medicare Tax withholdings, (b) payment of such
employee’s payments for the employee and any applicable dependents of the
employee (other than co-pay and deductibles) pursuant to COBRA for a period of
six (6) months following termination, and (c) the provision of outplacement
services of duration and of a nature consistent with Seller’s and its
Affiliates’ practices with respect to the divestiture of their respective
competitive businesses as in effect immediately preceding the Closing.




"Environment" means soil, land surface or subsurface strata, real property,
surface waters, groundwater, wetlands, sediments, drinking water supply, ambient
air (including indoor air) plant and animal life (including fish and all other
aquatic life) and any other environmental medium or natural resource.




"Environmental Claim" means a claim by any Person based upon a breach of
Environmental Laws or an Environmental Liability alleging loss of life, injury
to persons, property or business, damage to natural resources or trespass to
property, whether or not such loss, injury, damage or trespass arose or was made
manifest before the Closing Date or arises or becomes manifest after the Closing
Date.




"Environmental Laws" means all applicable Laws and any binding administrative or
judicial interpretations thereof relating to: (a) the regulation, protection and
use of the Environment; (b) the conservation, management, development, control
and/or use of land, natural resources and wildlife; (c) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation,
or handling of, or exposure to, any Hazardous Substances; or (d) noise; and
includes, without limitation, the following federal statutes (and their
implementing regulations): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq; the
Solid Waste Disposal Act, as amended, 42 U.S.C. §6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended, 33 U.S.C. §1251 et seq.; the Toxic
Substances Control Act of 1976, as amended, 15 U.S.C. §2601 et. seq.; the Clean
Air Act of 1966, as amended, 42 U.S.C. §7401 et seq.; the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended, 7 U.S.C. §136 et seq.; the Coastal
Zone Management Act of 1972, as amended, 16 U.S.C. §1451 et seq.; the Oil
Pollution Act of 1990, as amended, 33 U.S.C. §2701 et. seq.; the Rivers and
Harbors Act of 1899, as amended, 33 U.S.C. §401 et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. § 1801 et seq.; the Endangered Species
Act of 1973, as amended, 16 U.S.C. §1531 et. seq.; the Occupational Safety and
Health Act of 1970, as amended, 29 U.S.C. §651 et seq.; and the Safe Drinking
Water Act of 1974, as amended, 42 U.S.C. §300(f) et seq.; and all analogous or
comparable state statutes and regulations, including, without limitation, the
Massachusetts Oil and Hazardous Release Prevention and Response Act, as amended,
M.G.L. c. 21E.




"Environmental Liabilities" means any Liability under or related to
Environmental Laws arising as a result of or in connection with (i) any
violation or alleged violation of Environmental





Law, prior to, on or after the Closing Date, with respect to the ownership,
operation or use of the Acquired Assets; (ii) any Environmental Claims caused
(or allegedly caused) by the presence or Release of Hazardous Substances at, on,
in, under, adjacent to or migrating from the Acquired Assets prior to, on or
after the Closing Date; (iii) the investigation and/or Remediation (whether or
not such investigation or Remediation commenced before the Closing Date or
commences after the Closing Date) of Hazardous Substances that are present or
have been Released prior to, on or after the Closing Date at, on, in, under,
adjacent to or migrating from the Acquired Assets; (iv) compliance with
Environmental Laws on or after the Closing Date with respect to the ownership or
operation or use of the Acquired Assets; (v) any Environmental Claim arising
from or relating to the off-site disposal, treatment, storage, transportation,
discharge, Release or recycling, or the arrangement for such activities, of
Hazardous Substances, on or after the Closing Date, in connection with the
ownership, operation or use of the Acquired Assets; and (vi) the investigation
and/or remediation of Hazardous Substances that are generated, disposed,
treated, stored, transported, discharged, Released, recycled, or the arrangement
of such activities, on or after the Closing Date, in connection with the
ownership, operation or use of the Acquired Assets, at any Offsite Disposal
Facility.




"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




"Estimated Adjustment" is defined in Section 2.6(b).




"Estimated Closing Statement" is defined in Section 2.6(b).




"Event of Loss" is defined in Section 5.10.




"Excluded Assets" is defined in Section 2.2.




"Excluded Liabilities" is defined in Section 2.4.




"Exhibits" means the exhibits to this Agreement.




"Facility" is defined in the Recitals.




"FERC" means the Federal Energy Regulatory Commission, or its regulatory
successor, as applicable.




"FERC Capacity Settlement" is defined in the definition of Material Adverse
Effect.




"FIRPTA Affidavit" means the affidavit to be delivered at Closing pursuant to
Section 1445(b)(2) of the Code, to establish that Seller is not a "foreign
person" within the meaning of that Section.




"GAAP" means United States generally accepted accounting principles as in effect
from time to time.




"Generation Asset" is defined in Section 5.13(b).




"Glencore Contracts" means, collectively, the Coal Supply and Transportation
Agreement, effective March 29, 2006, between Glencore Ltd. and HWP, and the Coal
Supply





and Transportation Agreement, effective July 11, 2005, between Glencore Ltd. and
HWP and the related transportation, storage and wharfage arrangements.




"Good Industry Practices" means any of the practices, methods and acts engaged
in or approved by a significant portion of the power generation industry during
the relevant time period, or any of the practices, methods or acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition.  Good Industry Practices are not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts generally accepted in the region or as
required by any Governmental Authority or standards setting agency including but
not limited to FERC, ISO New England, the North American Electric Reliability
Council, the Northeast Power Coordinating Council, and the Electric Reliability
Organization.




"Governmental Authority" means any federal, state, local or other governmental,
regulatory or administrative agency, commission, department, board, or other
governmental subdivision, court, tribunal, arbitral body or other governmental
authority, but excluding Buyer and any subsequent owner of the Site (if
otherwise a Governmental Authority under this definition).




"Hart-Scott-Rodino Act" means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.




"Hazardous Substance" means (a) any petrochemical or petroleum products, oil,
waste oil, asbestos in any form that is or could become friable, urea
formaldehyde foam insulations, lead-based paint and polychlorinated biphenyls;
(b) any products, mixtures, compounds, materials or wastes, air emissions, toxic
substances, wastewater discharges and any chemical, material or substance that
may give rise to liability pursuant to, or is listed or regulated under, or the
human exposure to which or the Release of which is controlled or limited by
applicable Environmental Laws; and (c) any materials or substances defined in
Environmental Laws as "hazardous", "toxic", "pollutant", or "contaminant", or
words of similar meaning or regulatory effect.




"HP&E" is defined in the Recitals.




"HP&E-Select Agreement" is defined in the Recitals.




"HWP" is defined in the introductory paragraph.




"HWP-HP&E Agreement" is defined in the Recitals.




"HWP-NGS M&OA" is defined in the Recitals.




"HWP-NUSCO Services Agreement" is defined in the Recitals.




"HWP-Select Agency Agreement" is defined in the Recitals.








"Improvements" means all buildings, structures (including all fuel handling and
storage facilities), utility facilities, machinery and equipment, fixtures,
construction work in progress, including all piping, cables and similar
equipment forming part of the mechanical, electrical, plumbing or HVAC
infrastructure of any building, structure or equipment, and including all
generating units, located on and affixed to the Site.




"Indebtedness" means any of the following:  (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business; (d) any obligations as
lessee under capitalized leases; (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property; (f) any obligations, contingent or otherwise, under acceptance,
letters of credit or similar facilities; (g) any obligations under commodity
swap agreements, commodity cap agreements, interest rate cap agreements,
interest rate swap agreements, foreign currency exchange agreements and other
similar agreements; and (h) any guaranty of any of the foregoing.




"Indemnified Party" is defined in Section 9.7(a).




"Indemnifying Party" is defined in Section 9.7(a).




"Independent Appraiser" is defined in Section 2.7.




"Intellectual Property" means all (a) patents, patent applications, inventions,
discoveries, processes, designs, techniques, developments, technology, and
related improvements and know-how, whether or not patented or patentable; (b)
copyrights and works of authorship in any media, including computer hardware,
software, firmware, applications, files, systems, networks, databases and
compilations, documentation and related textual works, graphics, advertising,
marketing and promotional materials, photographs, artwork, drawings, articles,
textual works, and Internet site content, and all registrations of and
applications to register regarding the forgoing; (c) trademarks, service marks,
trade names, brand names, corporate names, domain names, logos trade dress and
other source indicators, all registrations of and applications to register
regarding the foregoing together with all translations, adaptations, derivations
and combinations thereof and including all goodwill of any business symbolized
thereby; (d) trade secrets, drawings, blueprints and all non-public,
confidential or proprietary information, documents, materials, analyses,
research and lists; (e) rights to sue for past, present and future infringement,
misappropriation, dilution or other violations thereof; (f) rights in licenses
to or from a third party in any of the foregoing; and (g) all tangible
embodiments thereof.




"Initial Purchase Price" is defined in Section 2.5.




"Intercompany Agreements" is defined in Section 2.2(d).




"Interconnection Agreement" means the interconnection agreement for the Facility
among Seller, HP&E, ISO New England and Buyer in the form attached hereto as
Exhibit D.




"Interim Period" means that period of time commencing on the Effective Date and
ending at the time of Closing.








"Interim Services Agreements" means the Interim Services Agreement substantially
in the form of Exhibit I, to be effective at Closing between Buyer and NUSCO,
pursuant to which NUSCO will provide to Buyer the services listed on Exhibit H
hereto (for the fees listed on such Exhibit H hereto).




"Inventory" or "Inventories" means all inventory or inventories of the Facility.




"Investment Grade" means a rating of at least BBB- by S&P or Baa3 by Moody’s.




"IRS" means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of Treasury.




"ISO New England" means ISO New England Inc.




"Knowledge" means (i) with respect to Seller, the actual knowledge, after due
inquiry, of Dennis R. Brown, John J. Roman, James A. Ginnetti, John Murray, Dick
Merchant, Corinne Hellerman, Stephen A. Stites, or Wade Hoefling, and (ii) with
respect to Buyer, the actual knowledge, after due inquiry, of Sarah Wright,
Scott Helm, Andrew Singer, Steve Herman or Rahul Advani.




 "Laws" means all laws, rules, statutes, regulations, codes, injunctions,
judgments, orders, decrees, rulings, interpretations, constitution, ordinance,
common law, or treaty, of any Governmental Authority or any foreign,
international, or multinational government or administration and related
agencies.




"Leased Vehicles" is defined in Section 2.1(j).




"Leases" is defined in Section 2.1(c).




"Liability" or "Liabilities" means any liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential and whether due or to become due), including any liability for
Taxes.




"Lien" means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including, without limitation, a
capital lease), transfer for security for the payment of any Indebtedness, or
restriction on the creation of any of the foregoing, whether relating to any
property or right or the income or profits therefrom.




"Load Asset" is defined in Section 5.13(b).




"Local" means the International Brotherhood of Electrical Workers, Local Union
No. 455.




"Losses" is defined in Section 9.3.




"Major Loss" is defined in Section 5.10(b).








"Market Participant" has the meaning set forth in Section I of the ISO New
England Inc. Transmission, Markets and Services Tariff, FERC Electric Tariff No.
3.




"Market Rules and Procedures" means all criteria, rules, tariff provisions,
standards, procedures, manuals, business practices or other documentation,
obligations or understandings that are imposed by a power pool, independent
system operator, regional transmission organization or other similar entity
applicable to the Assets and obligations associated therewith.




"Material Adverse Effect" means with respect to any Person or entity, any
change, effect, event, occurrence or state of facts that, individually or
together with all such other changes, effects, events, occurrences or facts,
(i) is, or would reasonably be expected to be, materially adverse to the
business, assets, properties, financial condition or results of operations of
such Person and its subsidiaries taken as a whole or such entity or
(ii) prevents, or can reasonably be expected to prevent, the performance by the
affected Party of any of its material obligations under this Agreement or the
consummation of the transactions contemplated by this Agreement; provided that
Material Adverse Effect shall not include any change, event, effect or
occurrence (or changes, events, effects or occurrences taken together) generally
affecting the international, national, regional or local wholesale or retail
electric or gas industry as a whole or electric generating facilities or their
operations or operators as a whole that does not affect the Facility or the
Parties in any manner or degree significantly different than the industry as a
whole, including but not limited to:  (a) changes in markets for electric power,
natural gas or fuel used in connection with the Facility, (b) changes in market
design and pricing (including but not limited to either the implementation of,
or the failure to implement, an alternative capacity pricing mechanism such as
but not limited to the mechanism accepted by FERC on June 16, 2006 in Devon
Power LLC, 115FERC¶ 61,340,(c) changes resulting from or associated with acts of
war or terrorism or changes imposed by a Governmental Authority associated with
additional security to address the events of September 11, 2001 or similar acts
of terrorism, or (d) changes (individually or taken together) in the North
American, national, regional or local electric transmission systems or
operations thereof; and provided, further, that any loss, claim, occurrence,
change or effect that is cured prior to the Closing Date shall not be considered
a Material Adverse Effect.




"Moody’s" means Moody’s Investors Service, Inc. or any successor thereto.




"Multiemployer Plan" is defined in ERISA §3(37).




"NGC SPA" means that certain stock purchase agreement, dated as of the date
hereof, between NU Enterprises, Inc. and NE Energy, Inc., an Affiliate of Buyer,
pursuant to which NE Energy, Inc. agreed to purchase all of the issued and
outstanding stock of Northeast Generation Company on the terms and conditions
set forth herein.




"NGS" is defined in the Recitals.




"Non-Represented Plant Employees" is defined in Section 5.7(b).




"Non-Represented Support Employees" is defined in Section 5.7(c).




"NU" means Northeast Utilities, a Massachusetts business trust.








"NUSCO" is defined in the Recitals.




"Offsite Disposal Facility" means a location, other than the Facility or the
Site, that receives or received Hazardous Substances for storage and/or disposal
by Seller prior to the Closing Date or by Buyer on or after the Closing Date.




"Party" and "Parties" are defined in the introductory paragraph.




"Permits" means all certificates, licenses, permits, registrations,
authorizations, approvals, consents, orders, decisions and other actions of a
Governmental Authority pertaining to a particular Acquired Asset, Facility or
Site or the ownership, operation or use thereof.




"Permitted Encumbrances" means any of the following: (i) Liens for Taxes or
other charges or assessments by any Governmental Authority to the extent that
the payment thereof is not in arrears or otherwise due or is being contested in
good faith (in the case of any such contest in good faith, where adequate
reserves have been established to the extent required by GAAP); (ii)
encumbrances on real property in the nature of zoning restrictions, building and
land use laws, ordinances, orders, decrees, restrictions or any other conditions
imposed by any Governmental Authority on the real property if the same do not
have a materially adverse effect on the value, operation or use of such property
in the Business of Seller as conducted on the Effective Date; (iii) easements
(including without limitation, the Reserved Easements and any other easement or
like right granted by an instrument executed in connection with this Agreement
or the Ancillary Agreements or the transactions contemplated hereby or thereby
but excluding such encumbrances that secure Indebtedness), rights, restrictions,
title imperfections and similar matters if the same do not materially detract
from the operation or use of such property in the business of Seller as
conducted on the Effective Date; (iv) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen, statutory or common law liens
to secure claims for labor, materials or supplies and other like liens, that, in
the case of clauses (i) through (iv), inclusive, secure obligations to the
extent that payment thereof is not in arrears or otherwise due and that have
been incurred under Good Industry Practices; (v) any Lien with respect to the
Acquired Assets that arises under Good Industry Practices (other than any Lien
in favor of Seller or any Affiliate of Seller) and the foreclosure of which is
not material to the operation or use of the Acquired Assets in the business of
Seller as conducted on the Effective Date; (vi) any Lien or title imperfection
with respect to the Acquired Assets created by or resulting from any act or
omission of Buyer; (vii) all exceptions set forth in the "Title Commitments";
and (viii) matters set forth on Schedule 2.1(a)(ii).




"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, a limited liability company, an
unincorporated organization, or a Governmental Authority (or any department,
agency, or political subdivision thereof).




"Power Contracts" means those contracts or transactions set forth on Schedule
2.1(h).




"Pre-Approved Capital Expenditures" means those capital expenditures set forth
on Schedule 5.3.




"Property Tax Allocation Agreement" means the agreement between Seller and Buyer
in the form attached hereto as Exhibit E.








"Proposed Acquisition Transaction" is defined in Section 5.16.




"Proprietary Information" means all information about either Party (the
"Disclosing Party") or its properties or operations furnished to the other Party
(the "Receiving Party") or its Representatives by the Disclosing Party or its
Representatives, regardless of the manner or medium in which it is furnished,
provided that from and after the Closing Date any information regarding the
Facility, Acquired Assets or Assumed Liabilities shall be deemed Proprietary
Information of Buyer and not Proprietary Information of Seller and to the extent
such information is in the possession of Seller, Seller shall be deemed to have
received such information from Buyer on a confidential basis.  Proprietary
Information does not include information that (a) is or becomes generally
available to the public, other than as a result of a disclosure by the Receiving
Party or its Representatives in violation of this Agreement; (b) was available
to the Receiving Party on a nonconfidential basis prior to its disclosure by the
Disclosing Party or its Representatives; (c) becomes available to the Receiving
Party on a nonconfidential basis from a Person, other than the Disclosing Party
or its Representatives, who, to the Receiving Party’s actual knowledge, is not
otherwise bound by a confidentiality agreement with the Disclosing Party or its
Representatives, or is not otherwise under any obligation to the Disclosing
Party or any of its Representatives not to transmit the information to the
Receiving Party or its Representatives; or (d) Buyer or its Affiliates disclose
to their actual or potential financing sources (including lenders and agents
therefor), actual or potential commodity hedge or interest rate swap providers
or rating agencies and their respective attorneys, consultants and advisors,
provided that this clause (d) shall permit the disclosure of such information by
Buyer and its Affiliates only to the parties enumerated in this clause (d).




"Purchase Price" is defined in Section 2.5.




"Purchase Price Adjustment" is defined in Section 2.6.




"Real Property" is defined in Section 2.1(a).




"Receiving Party" is defined in the definition of Proprietary Information.




"Related Purchase Agreement" means the agreement among NE Energy, Inc., an
Affiliate of Buyer, NGS, Select Energy, Inc. and Northeast Utilities Service
Company to sell to NE Energy, Inc. certain assets related to the pumped storage,
conventional hydro, and jet fuel generating facilities purchased by NE Energy,
Inc. in the NGC SPA.




"Related Transactions" means the transactions described in and contemplated by
the NGC SPA and the Related Purchase Agreement.




"Release" means any actual, threatened or alleged spilling, leaking, pumping,
pouring, emitting, dispersing, emptying, discharging, injecting, escaping,
leaching, dumping, or disposing of any Hazardous Substance into the Environment
that may cause an Environmental Liability (including the disposal or abandonment
of barrels, containers, tanks or other receptacles containing or previously
containing any Hazardous Substance).




"Remediation" means any or all of the following activities to the extent
required to address the presence or Release of Hazardous Substances: (a)
monitoring, investigation, assessment, treatment, cleanup containment, removal,
mitigation, response or restoration work as





well as obtaining any permits, consents, approvals or authorizations of any
Governmental Authority necessary to conduct any such activity; (b) preparing and
implementing any plans or studies for any such activity; (c) obtaining a written
notice (or an oral notice that is appropriately documented or memorialized) from
a Governmental Authority with competent jurisdiction under Environmental Laws or
a written opinion of (i) a Licensed Site Professional (as defined in M.G.L. c21A
§ 19 et seq.), as contemplated by the relevant Environmental Laws and in lieu of
a written notice from a Governmental Authority, that no material additional work
is required; and (d) any other activities reasonably determined by a Party to be
necessary or appropriate or required under Environmental Laws.




"Representative" means, as to any Person, such Person’s Affiliates and actual or
prospective lenders and its and their directors, officers, employees, agents,
advisors (including, without limitation, financial advisors, counsel and
accountants).




 "Represented Employees" is defined in Section 5.7(a).




"Reserved Easements" means easements to be reserved by Seller or its Affiliates
with respect to certain T&D Assets and associated telecommunications facilities
located on the Site of the Acquired Assets, as set forth in Schedule 2.1(a)(i)
hereto, to be reserved in the Deed.




"Restoration Costs" is defined in Section 5.10(a).




"S&P" means Standard & Poor’s Rating Group, a division of McGraw-Hill
Corporation, or any successor thereto.




"Schedule" means a schedule to this Agreement.




"Schedule Update" is defined in Section 5.5(b).




"SEC" means the Securities and Exchange Commission.




"Securities Act" means the Securities Act of 1933, as amended.




"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Select" is defined in the Recitals.




"Select Master Agreements" means the EEI Master Power Purchase and Sale
Agreement between Select Energy, Inc. and Constellation Energy Commodities
Group, Inc. effective as of October 24, 2003 and the EEI Master Power Purchase
and Sale Agreement between Select Energy, Inc. and UBS AG effective as of July
11, 2005.




"Seller" is defined in the introductory paragraph.




"Seller Employee Benefit Plan" is defined in Section 2.4.




"Seller Guaranty" means a guaranty issued by NU, substantially in the form
attached hereto as Exhibit L, or such other form of performance assurance that
is acceptable to Buyer in its sole discretion.  








"Seller Indemnified Parties" is defined in Section 9.4.




"Seller’s Regulatory Approvals" means those consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, all
Governmental Authorities required in connection with the execution, delivery or
performance hereof by Seller set forth on Schedule 6.2(c) attached hereto.




"Site" means the Real Property and Improvements forming a part of, or used or
usable in connection with, the Facility.  Any reference to the Site shall
include, by definition, the surface and subsurface elements, including the soils
and groundwater present at the Site, and any reference to items "at the Site"
shall include all items "at, on, in, upon, over, across, under and within" the
Site.




"T&D" means the transmission and distribution of electricity.




"T&D Assets" means the transmission, distribution, communication, substation and
other assets necessary to current or future T&D Operations of Seller or its
Affiliates.




"T&D Operations" means the process of conducting and supporting T&D.




"Taking" is defined in Section 5.10.




"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and any payments to any
federal, state, local or foreign taxing authorities in lieu of any such tax.




"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




"Third Party" means a Person who is not a Party or an Affiliate of a Party.




"Third Party Claim" is defined in Section 9.7(a).




"Threshold" is defined in Section 9.5(a).




"Title and Authority Representations" is defined in Section 9.1.




"Title Commitments" is defined in Section 3.5(a).




"Trademarks" means any trademarks, service marks, trade dress, and logos,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith.








"Transferable Permits" is defined in Section 2.1(d).




"WARN Act" means the Federal Worker Adjustment Retraining and Notification Act
of 1988, as amended.




2.

Acquisition of Assets by Buyer.

2.1.

Purchase and Sale of Assets.  Seller agrees to sell, assign and transfer, or
cause to be sold, assigned and transferred to Buyer, and Buyer agrees to
purchase from Seller at the Closing, subject to and upon the terms and
conditions contained herein, free and clear of any Lien, except for Permitted
Encumbrances, all of the right, title and interest of Seller or an Affiliate of
Seller in and to the following properties and assets owned by Seller or such
Affiliates used or held for use in the operation of, the Facility (collectively,
the "Acquired Assets"):

(a)

the real property, Improvements thereon, easements and other rights in real
property described in Schedule 2.1(a)(i), but subject to the exceptions and
encumbrances set forth in the Title Commitments and subject to the Permitted
Encumbrances, including the matters set forth in Schedule 2.1(a)(ii) (the "Real
Property");

(b)

the machinery, equipment, furniture, boats, vehicles, Intellectual Property and
other personal property owned by or on behalf of Seller and located at the
Facility or related primarily to the operation of the Facility and Inventories
(including without limitation the items of personal property described in
Schedule 2.1(b)), all applicable warranties against manufacturers or vendors, to
the extent that such warranties are transferable, and all items of personal
property due under applicable warranties), in each case as in existence on the
Effective Date, but excluding such items disposed of by Seller in the ordinary
course of business during the Interim Period in accordance with this Agreement,
and including such additional items as may be acquired by Seller for use in
connection with the Acquired Assets in the ordinary course of business during
the Interim Period in accordance with this Agreement;

(c)

all rights with respect to leasehold interests and subleases and rights
thereunder relating to real property set forth on Schedule 2.1(c) (the
"Leases");





(d)

all Permits relating to ownership or operation of the Facility including, but
not limited to, the Permits listed on Schedule 2.1(d), but only if and to the
extent that such Permits are transferable by Seller to Buyer by assignment or
otherwise (including, without limitation, upon request or application to a
Governmental Authority, or which will pass to Buyer as successor in title to the
Acquired Assets by operation of Law) (the "Transferable Permits");

(e)

except as set forth in Section 2.2, those contracts, agreements and personal
property leases which are related to the ownership, use or operation of the
Facility and which are set forth in Schedule 2.1(e) (the "Contracts"), and all
other contracts which relate primarily to the operation of the Facility;
provided that Seller or its Affiliates, as applicable, shall retain the rights
and interests under any Contract to the extent such rights and interests provide
for indemnity and exculpation rights for pre-Closing occurrences for which
Seller or its Affiliates remain liable under this Agreement;

(f)

subject to the right of Seller to retain copies for its use, all books,
operating records, engineering designs, blueprints, as-built plans,
specifications, procedures, studies, reports and equipment repair, safety,
maintenance or service records of Seller (or NGS on its behalf) relating
primarily to the operation of the Facility, including the Acquired Assets
Employees’ Records but expressly excluding financial records, employees records
(other than the Acquired Assets Employees’ Records) and books of account;

(g)

the rights of Seller to the use of the name of the Facility set forth in
Schedule 2.1(g);

(h)

except as specifically set forth in Section 2.2(c), the contracts relating to
the sale by Select of electric energy from the Facility (which electric energy
Select acquires under the terms of the HP&E-Select Agreement) under wholesale
rates set forth on Schedule 2.1(h) (the "Power Contracts"), provided that the
Power Contracts assigned to Buyer pursuant to this Agreement shall be governed
by the Buyer Master Agreements, not the Select Master Agreements;

(i)

all rights of Seller or its Affiliates in and to any causes of action against a
Third Party relating to any Acquired Asset or Assumed Liability, whether
received as a payment or credit against future liabilities, including, without
limitation, insurance proceeds, condemnation awards and cash payments under
warranties to the extent such payments relate to Acquired Assets or Assumed
Liabilities;

(j)

all right, title and interest of Seller in the leased vehicles set forth on
Schedule 2.1(j) (the "Leased Vehicles"),  to the extent that Seller or its
Affiliates have purchased or otherwise taken title to such Leased Vehicles as of
the Closing Date, subject to the Purchase Price adjustment set forth in Section
2.6(a); and

(k)

except as set forth in Section 2.2(g) and subject to Section 5.15 and only to
the extent transferable, the Air Emissions Credits and Allowances set forth on
Schedule





2.1(k) and all rights to future Air Emissions Credits and Allowances allocated
with respect to the Facility.

2.2.

Excluded Assets.  Notwithstanding anything to the contrary in this Agreement,
there shall be excluded from the Acquired Assets to be sold, assigned,
transferred, conveyed or delivered to Buyer hereunder, and to the extent in
existence on the Closing Date, there shall be retained by Seller or its
Affiliates, any and all right, title or interest to the following assets,
properties and rights (collectively, the "Excluded Assets"):

(a)

as identified on Schedule 2.2(a) or in the Asset Demarcation Agreement, or any
document or exhibit referred to or incorporated in the Asset Demarcation
Agreement, (i) the property comprising or constituting any or all of the T&D
Assets located at the Site (whether or not regarded as a "transmission",
"distribution" or "generation" asset for regulatory or accounting purposes),
including all switchyard facilities, substation facilities and support
equipment, as well as all Permits and contracts, that relate primarily to the
T&D Assets, and (ii) those certain assets and facilities identified for use or
used by Seller or others pursuant to an agreement or agreements with Seller or
its Affiliates for telecommunications purposes;

(b)

all Cash, accounts and notes receivable, checkbooks and canceled checks, bank
deposits and property or income tax receivables or any other Tax refunds to the
extent allocable to a period ending on or before the Closing Date;

(c)

the Select Master Agreements, including but not limited to any parent guaranties
or other performance assurance provided by Seller, Select or their parent or
Affiliates in connection therewith;

(d)

any and all of Seller’s rights in any contract or arrangement representing an
intercompany transaction, agreement or arrangement between Seller and an
Affiliate of Seller, whether or not such transaction, agreement or arrangement
relates to the provisions of goods or services, payment arrangements,
intercompany charges or balances or the like, including but not limited to the
HWP-NGS M&OA, the HP&E-Select Agreement, the HWP-HP&E Agreement, the HWP-Select
Agency Agreement and the HWP-NUSCO Services Agreement (collectively, the
"Intercompany Agreements");

(e)

all rights of Seller or its Affiliates in and to any causes of action against a
Third Party relating to any period ending on the Closing Date, whether received
as a payment or credit against future liabilities, including, without
limitation, any rights or interests in respect of any refunds relating to
property Taxes paid by Seller for periods ending on the Closing Date, as such
Taxes are to be prorated in accordance with Section 2.8, insurance proceeds,
condemnation awards and cash payments under warranties covering the Acquired
Assets to the extent such payments relate to Acquired Assets repaired or
replaced prior to the Closing Date, Excluded Assets or Excluded Liabilities, but
excluding any such rights of Seller to the extent the associated Third Party
claims relate to an Assumed Liability;





(f)

all rights of Seller to the words "HWP", "Holyoke Water Power Company", "HP&E"
and "Holyoke Power and Electric Company" and any Trademarks which are composed
of or comprise any derivative; and

(g)

subject to Section 5.15, all Air Emissions Credits and Allowances required to
satisfy Seller’s obligations under applicable Environmental Laws with respect to
its ordinary course operation of the Facility prior to and on the Closing Date,
as determined by Seller and reasonably agreed to by Buyer.

2.3.

Assumption of Liabilities.  On the terms and subject to the conditions set forth
herein, from and after the Closing, Buyer will assume and satisfy or perform all
of the Liabilities of Seller or its Affiliates in respect of, or otherwise
arising from the operation or use of the Acquired Assets, other than the
Excluded Liabilities (as set forth in Section 2.4 below), including, without
limitation, the following Liabilities (the "Assumed Liabilities"):

(a)

all Environmental Liabilities, other than the Excluded Liabilities (as set forth
in Section 2.4 below);

(b)

all Liabilities under (i) the Contracts, the Leases, the Transferable Permits,
and the Power Contracts (including but not limited to the obligation to provide
performance and credit assurance) in accordance with the terms thereof, (ii) the
other contracts, leases and other agreements included in the Acquired Assets,
and (iii) the contracts, leases, commitments and other agreements entered into
by or on behalf of Seller with respect to the Acquired Assets during the Interim
Period consistent with the terms of this Agreement (including, without
limitation, Capital Commitments and agreements with respect to Liabilities for
real or personal property Taxes on any of the Acquired Assets, in each case,
entered into in accordance with  the provisions of Section 5.3) in each case, to
the extent such Liabilities, but for a breach or default by Seller, would have
been paid, performed or otherwise discharged on or prior to the Closing Date, or
to the extent the same arise out of any such breach or default, or to the extent
the same relate to performance rendered to or by Seller prior to the Closing
Date;

(c)

all Liabilities under the Permitted Encumbrances other than under or with
respect to the exercise of the Reserved Easements;

(d)

all Liabilities relating to employees for which Buyer is responsible under
Section 5.7;

(e)

subject to Section 5.15, all Liabilities for the calendar year in which the
Closing occurs for timely submitting to the relevant Governmental Authorities
all compliance filings and reports regarding air emissions from the Facility as
required by applicable Environmental Laws;

(f)

all Liabilities with respect to claims and causes of action set forth on
Schedule 3.10 as of the date hereof; and





(g)

all other Liabilities of any nature whatsoever to the extent arising from the
ownership or operation of the Facility, the Assumed Liabilities and the Acquired
Assets, unless expressly excluded pursuant to Section 2.4.

2.4.

Excluded Liabilities.  Buyer shall not assume or be responsible for the
performance of any of the following Liabilities (collectively, the "Excluded
Liabilities"):

(a)

any Liability of Seller in respect of or otherwise arising from the operation or
use of the Excluded Assets or any other assets of Seller or any Affiliate of
Seller that are not Acquired Assets;

(b)

any Liability of Seller to any Affiliate of Seller or any officer, director or
shareholder of Seller, including without limitation, pursuant to Intercompany
Agreements, except as specifically provided in Section 5.7;

(c)

any Liability of Seller or any Affiliate of Seller in respect of any
Indebtedness;

(d)

Liability for accounts or notes payable or outstanding checks or drafts, to  the
extent allocable to a period ending on or before the Closing Date;

(e)

any Liability of Seller including, without limitation, any Environmental
Liability, in respect of or otherwise arising from the exercise of the Reserved
Easements;

(f)

(i) any Liability relating to the treatment, disposal, storage, discharge,
Release, recycling or the arrangement for such activities at, or the
transportation to, any Offsite Disposal Facility, by Seller, prior to the
Closing Date, of Hazardous Substances that were generated at the Site, provided
that for purposes of this Section, "Offsite Disposal Facility" does not include
any location to which Hazardous Substances disposed of or Released at or from
the Acquired Assets have migrated;

(g)

any Liability of Seller arising from the making or performance of this Agreement
or an Ancillary Agreement or the transactions contemplated hereby or thereby;

(h)

any Liability of Seller in respect of obligations for goods delivered or
services rendered prior to the Closing Date or other Liabilities under
contracts, leases or Permits which Buyer has not assumed pursuant to Section
2.3(b);

(i)

any Liability arising out of or in connection with any Employee Benefit Plan
established or maintained by Seller or to which Seller contributes or otherwise
has any Liabilities with respect to (each such plan, a "Seller Employee Benefit
Plan") or any Liability for the termination of, any such Seller Employee Benefit
Plan;

(j)

any Liability for any compensation or benefits accruing prior to the Closing
Date, under the terms or provisions of any Seller Employee Benefit Plan or the
Collective Bargaining Agreement, or otherwise relating to any of the Acquired
Assets Employees, other than the Liabilities assumed by Buyer under Section 5.7;





(k)

any Liability relating to any employees of Seller or its Affiliates who do not
become Acquired Assets Employees pursuant to Section 5.7;

(l)

except as otherwise expressly set forth in this Agreement, any Liability of
Seller relating to any claim or cause of action in respect of the operation or
use of the Facility or the Acquired Assets on or prior to the Closing Date,
regardless of when such action is commenced, other than the claims and causes of
action set forth on Schedule 3.10 as of the date hereof;

(m)

except as otherwise expressly set forth in this Agreement, any Liability of
Seller relating to (x) any investigation or proceeding pending on or prior to
the Closing Date or relating to events occurring or conditions arising on or
prior to the Closing Date or (y) illegal acts, violation of Permits or willful
misconduct of Seller on or prior to the Closing Date; and

(n)

any Liability in respect of Taxes imposed on or attributable to the Acquired
Assets for taxable periods ending on or before the Closing Date as such Taxes
are to be pro rated in accordance with Section 2.8, or any Liability in respect
of Taxes imposed on Seller (or any member of an affiliated group of corporations
within the meaning of Section 1504 of the Code of which Seller is or has been a
member) for any taxable period, except those Taxes for which Buyer is liable
pursuant to Section 8.

2.5.

Purchase Price.  Buyer agrees to assume the Assumed Liabilities and pay to
Seller at the Closing an aggregate amount equal to $140,000,000 (the "Initial
Purchase Price") plus or minus amounts to account for (i) the Estimated
Adjustment to the Initial Purchase Price to be made as of the Closing under
Section 2.6(c), and (ii) the pro rations to be made as of the Closing under
Section 2.8(a), (the Initial Purchase Price, as so adjusted, shall be referred
to herein as the "Closing Purchase Price").  The Closing Purchase Price shall be
payable at the Closing in cash by wire transfer to Seller in accordance with
written instructions of Seller given to Buyer at least three (3) Business Days
prior to the Closing.  Following the Closing, the Closing Purchase Price shall
be subject to adjustment pursuant to Sections 2.6(d) and 2.8(b), and the Closing
Purchase Price, as so adjusted pursuant to such Sections, shall be herein
referred to as the "Purchase Price."  

On the Effective Date, Buyer shall deliver to Seller an Acceptable Guaranty and
an Acceptable Letter of Credit and shall, pursuant to Section 5.12, cause such
Acceptable Guaranty and such Acceptable Letter of Credit to be maintained to
secure the payment of the Purchase Price through the Closing Date.




2.6.

Adjustments to Initial Purchase Price  The Initial Purchase Price shall be
increased or reduced as set forth in Sections 2.6(a), (b) and (c), and the
Closing Purchase Price shall be subject to adjustment as set forth in Section
2.6(c).  Such increases or reductions, as the case may be, shall be referred to
herein as the "Purchase Price Adjustment" and shall be determined and paid as
set forth below:

(a)

The Initial Purchase Price shall be increased to account for the following
items:  (i) the net book value of all Inventories (which, in the case of fuel
inventories





shall include all Taxes and transportation expenses related to such fuel
inventories) held and paid for in full by Seller as of the Closing Date; (ii)
any amount paid by or on behalf of Seller in connection with the purchase of the
Leased Vehicles;  (iii) any Pre-Approved Capital Expenditures paid by or on
behalf of Seller during the Interim Period, including without limitation any
pre-payments made in connection with such Pre-Approved Capital Expenditures; and
(iv) any other capital expenditures paid by or on behalf of Seller during the
Interim Period necessitated by Good Utility Practices paid in accordance with
Section 5.3(f) that were not made as a result of an Event of Loss.

(b)

At least twenty (20) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer an estimated Closing Statement (the "Estimated
Closing Statement") that shall set forth Seller’s best estimate of all
adjustments to the Initial Purchase Price required by Section 2.6(a) (the
"Estimated Adjustment").  The Initial Purchase Price shall be adjusted (the
"Closing Adjustment") for the Closing by the amount of the Estimated Adjustment.

(c)

Within ninety (90) days following the Closing Date, Seller shall prepare and
deliver to Buyer a closing statement that shall set forth Seller’s computation
of the final Purchase Price Adjustment based on Sections 2.6(a) and (b) and the
components thereof taking into account actual data (the "Closing Statement").
 Within twenty (20) days following the delivery of the Closing Statement by
Seller to Buyer, Buyer may object to the Closing Statement in writing.  Seller
agrees to cooperate with Buyer to provide to Buyer or Buyer’s Representatives
information used to prepare the Closing Statement and information relating
thereto.  If Buyer objects to the Closing Statement, the Parties shall attempt
to resolve such dispute by negotiation.  If the Parties are unable to resolve
such dispute within twenty (20) days of any objection by Buyer, the Parties
shall appoint PricewaterhouseCoopers, or, if PricewaterhouseCoopers is not
available, another nationally recognized accounting firm not associated with
either Party, mutually agreed upon by the Parties, who shall, at Seller’s and
Buyer’s joint expense, review the Closing Statement and determine the
appropriate Purchase Price Adjustment under this Section 2.6.  The agreed upon
Closing Statement or the finding of such accounting firm, as the case may be,
shall be used to determine the Purchase Price Adjustment and shall be binding on
the Parties.  Upon the determination of the Purchase Price Adjustment, the Party
owing a balance on account of the Purchase Price Adjustment shall deliver the
balance due to the other Party no later than two (2) Business Days after such
determination in immediately available funds or in any other manner as
reasonably requested by the payee.  The balance due shall be determined by
offsetting against each Party’s credits and debits arising from the Purchase
Price Adjustment the credits and debits accorded to each Party in the Closing
Statement on account of the Estimated Adjustment.  The acceptance by Buyer and
Seller of the Purchase Price Adjustment shall not constitute or be deemed to
constitute a waiver of the rights of such Party in respect of any other
provision of this Agreement.

2.7.

Allocation of Purchase Price.  Buyer and Seller shall use their good faith best
efforts to agree upon an allocation among the Acquired Assets of the sum of the
Purchase Price and the Assumed Liabilities consistent with Section 1060 of the
Code and the Treasury Regulations thereunder within sixty (60) days after the
Closing Date (or such later date as the





Parties may mutually agree).  Buyer and Seller may jointly agree to obtain the
services of an independent engineer or appraiser (the "Independent Appraiser")
to assist the Parties in determining the fair value of the Acquired Assets
solely for purposes of such allocation under this Section 2.7.  If such an
appraisal is made, both Buyer and Seller agree to accept the Independent
Appraiser’s determination of the fair value of the Acquired Assets.  The cost of
the appraisal shall be borne equally by Buyer and Seller.  Each of Buyer and
Seller agrees to file Internal Revenue Service Form 8594 ("Form 8594") and all
federal, state, local and foreign Tax Returns in accordance with such agreed
allocation (giving effect to mutually-agreed upon adjustments as a result of
adjustments to the Closing Purchase Price pursuant to Section 2.6).  Each of
Buyer and Seller shall report the transactions contemplated by this Agreement
and the Ancillary Agreements for federal Income Tax and all other Tax purposes
in a manner consistent with the allocation, if agreed-upon or determined by the
Independent Appraiser in each case pursuant to this Section 2.7.  Each of Buyer
and Seller agrees to provide the other promptly with any other information
required to complete Form 8594.  Each of Buyer and Seller shall notify and
provide the other with reasonable assistance in the event of an examination,
audit or other proceeding regarding the agreed upon allocation of the Purchase
Price.

2.8.

Proration

(a)

Buyer and Seller agree that all of the items listed below and such others as are
mutually agreed to by the Parties, relating to the business and operations of
the Acquired Assets, will be prorated as of the Closing Date, with Seller liable
to the extent such items relate to any period through the Closing Date, and
Buyer liable to the extent such items relate to periods after the Closing Date:
(i) personal property, Real Property, occupancy and water Taxes, assessments and
other charges, if any, on or associated with the Acquired Assets; (ii) rent and
other items payable by or to Seller under any of the Contracts or Leases
assigned to and assumed by Buyer hereunder; (iii) any Permit, license,
registration or fees with respect to any Transferable Permit associated with the
Acquired Assets; (iv) sewer rents and charges for water, telephone, electricity
and other utilities; (v) the value of capacity or transition payment under the
FERC Capacity Settlement or prevailing capacity market rules for the month
within which the Closing occurs; and (vi) charges from ISO New England allocated
to the owner of the Load Asset and/or Generation Asset with respect to the
Facility for the month in which the Closing occurs.  Subject to Section 2.8(b),
below, not less than five (5) Business Days prior to the Closing Date, the
Parties shall agree upon the sum of the net amount of the prorated amounts to
which either Seller or Buyer shall be entitled pursuant to this Section 2.8(a)
and the Initial Purchase Price shall be adjusted to reflect such net amount.

(b)

If the amount of one or more Taxes, fees or other liabilities, including without
limitation the payments and charges described in Section 2.8(a)(v) and Section
2.8(a)(vi) to be prorated in accordance with Section 2.8(a) is not known or
determinable on or prior to the Closing Date, the amounts to be prorated upon
the Closing in accordance with Section 2.8(a) shall (i) in the case of Taxes,
fees or other liabilities (other than such amounts described in Section
2.8(a)(v) and Section 2.8(a)(vi)), be based upon the actual Taxes, fees or other
liabilities for the preceding year (or appropriate period) for which such actual
Taxes, fees or liabilities are available, and (ii) in the case of the payments
and charges described in Section 2.8(a)(v) and Section 2.8(a)(vi), be based





on reasonable estimate of such charges by Seller.  The amount of Taxes, fees or
other liabilities prorated upon the Closing pursuant to Section 2.8(a),
including without limitation the payments and charges described in Section
2.8(a)(v) and Section 2.8(a)(vi), shall be adjusted upon the request of either
Seller, on the one hand, or Buyer, on the other hand, made within sixty (60)
days of the date the actual amounts become available.  Seller and Buyer agree to
furnish each other with such documents and other records that may be reasonably
requested in order to confirm all adjustment and proration calculations made
pursuant to this Section 2.8.

2.9.

The Closing.  Unless otherwise agreed to by the Parties, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place at
the offices of Day, Berry & Howard LLP, 185 Asylum Street, Hartford, CT,
commencing at 9:00 a.m. Eastern time on the date that is five (5) Business Days
following the date on which all of the conditions set forth in Sections 6.1 and
6.2 have either been satisfied or waived by the Party for whose benefit such
condition exists, such satisfaction or waiver to conform to Section 11.12.  The
Closing shall take place contemporaneously with the closing of the transactions
contemplated by the NGC SPA and the Related Purchase Agreement.  The date of
Closing is hereinafter called the "Closing Date" and shall be effective for all
purposes herein as of 12:01 a.m. Eastern time on the Closing Date.

2.10.

Deliveries by Seller at the Closing.  At the Closing, Seller shall deliver the
following to Buyer, duly executed and properly acknowledged, if appropriate:

(a)

the deed for the Real Property and Improvements, substantially in the form
attached hereto as Exhibit A and otherwise in a form suitable for recording;

(b)

the Bill of Sale, substantially in the form attached hereto as Exhibit B, for
the personal property included in the Acquired Assets;

(c)

the Assignment and Assumption Agreement, substantially in the form attached
hereto as Exhibit C, in recordable form if necessary;

(d)

the Property Tax Allocation Agreement, substantially in the form attached hereto
as Exhibit E;

(e)

the Interconnection Agreement, in the form attached hereto as Exhibit D;

(f)

the Asset Demarcation Agreement, in the form attached hereto as Exhibit G;

(g)

[Reserved];

(h)

a FIRPTA Affidavit executed by Seller;

(i)

certificates of title for the vehicles and boats which are part of the Acquired
Assets;





(j)

all attornment agreements, notices and other documents and instruments required
for the assignment or other transfer of the Leases from Seller to Buyer, which
agreements, notices, documents and instruments shall, upon the reasonable
request of Buyer, be in recordable form;

(k)

copies of all consents, waivers or approvals obtained by Seller with respect to
the Acquired Assets, the transfer of the Transferable Permits or the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, to the extent specifically required under this Agreement
or the Ancillary Agreements;

(l)

a certificate from an authorized officer of Seller, dated the Closing Date, to
the effect that, to such officer’s Knowledge, the conditions set forth in
Sections 6.1(a), (b), and (d) and Section 6.2(c) have been satisfied;

(m)

a copy, certified by the Secretary or an Assistant Secretary of Seller, of
corporate resolutions authorizing the execution and delivery of this Agreement
and the Ancillary Agreements and instruments attached as exhibits hereto and
thereto, and the consummation of the transactions contemplated hereby and
thereby;

(n)

a certificate of the Secretary or an Assistant Secretary of Seller which shall
identify by name and title and bear the signature of the officers of Seller
authorized to execute and deliver this Agreement and the Ancillary Agreements
and instruments attached as exhibits hereto and thereto;

(o)

an opinion or opinions from one or more counsel to Seller (any of whom may be an
employee of Seller or its Affiliates), dated the Closing Date and reasonably
satisfactory in form to Buyer and its counsel, covering substantially the
matters set forth in Schedule 2.10(o); and

(p)

copies of the other Ancillary Agreements duly executed by Seller or an Affiliate
of Seller, as applicable, and all such other instruments of sale, transfer,
conveyance, assignment or assumption as Buyer and its counsel may reasonably
request in connection with the sale of the Acquired Assets, provided that this
Section 2.10(p) shall not require Seller to prepare or obtain any surveys
relating to the Real Property other than those previously provided to Buyer.

2.11.

Deliveries by Buyer at the Closing.  At the Closing, Buyer shall deliver to
Seller, properly executed and acknowledged, if appropriate:

(a)

the Closing Purchase Price;

(b)

the Assignment and Assumption Agreement, substantially in the form attached
hereto as Exhibit C to this Agreement, duly executed by Buyer, and if necessary
or desirable to Seller, in recordable form;

(c)

the Property Tax Allocation Agreement, substantially in the form attached hereto
as Exhibit E;





(d)

the Interconnection Agreement, in the form attached hereto as Exhibit D;

(e)

the Asset Demarcation Agreement, in the form attached hereto as Exhibit G;

(f)

evidence of the Buyer Master Agreements;

(g)

a certificate from an authorized officer of Buyer, dated the Closing Date, to
the effect that, to such officer’s Knowledge, the conditions set forth in
Section 6.1(c) and Sections 6.2(a), (b) and (d) have been satisfied;

(h)

a copy, certified by the Secretary or Assistant Secretary of Buyer, of
resolutions authorizing the execution and delivery of this Agreement and the
Ancillary Agreements and instruments attached as exhibits hereto and thereto,
and the consummation of the transactions contemplated hereby and thereby;

(i)

a certificate of the Secretary or Assistant Secretary of Buyer which shall
identify by name and title and bear the signature of the officers of Buyer
authorized to execute and deliver this Agreement and the Ancillary Agreements
and instruments attached as exhibits hereto and thereto;

(j)

one or more opinions from counsel to Buyer, dated the Closing Date and
reasonably satisfactory in form to Seller and its counsel, covering
substantially the matters set forth in Schedule 2.11(j);

(k)

evidence of Buyer’s (or its agent’s)  status as a Market Participant; and

(l)

all such other instruments of purchase, sale, transfer, conveyance, delivery,
receipt, assignment or assumption as Seller and its counsel may reasonably
request in connection with the sale or purchase of the Acquired Assets or
assumption of the Assumed Liabilities.

3.

Representations, Warranties and Disclaimers of Seller  

Seller represents and warrants to Buyer that each of the statements set forth
below is true and correct in all respects as of the Effective Date and will be
true and correct as of the Closing Date, provided that an exception or
qualification set forth in any Schedule with respect to a particular
representation and warranty shall be deemed to be an exception or qualification
with respect to all other applicable representations and warranties to the
extent the description of the facts regarding the event, item or matter
disclosed is adequate so as to make reasonably clear that such exception or
qualification is applicable to such other representations and warranties whether
or not such exception or qualification is so numbered:

3.1.

Organization of Seller.  Seller is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts.  Copies of the
charter and by-laws of Seller, each as amended to date, have been heretofore
made available to Buyer and are accurate and complete.





3.2.

Authorization of Transaction.  Seller has the power and authority (including
full corporate power and authority) to execute and deliver this Agreement and
the Ancillary Agreements to which it is a party and, subject to receipt of all
Seller’s Regulatory Approvals, to perform its obligations hereunder and
thereunder.  All corporate actions or proceedings to be taken by or on the part
of Seller to authorize and permit the due execution and valid delivery by Seller
of this Agreement and the Ancillary Agreements to which it is a party and the
instruments required to be duly executed and validly delivered by Seller
pursuant hereto and thereto, the performance by Seller of its obligations
hereunder and thereunder, and the consummation by Seller of the transactions
contemplated herein and therein, have been duly and properly taken.  This
Agreement and the Ancillary Agreements to which Seller is a party have been duly
executed and validly delivered by Seller and constitute the legal, valid and
binding obligation of Seller, enforceable in accordance with their terms and
conditions.

3.3.

Noncontravention.  Subject to Seller obtaining the Seller’s Regulatory
Approvals, neither the execution and the delivery of this Agreement or any of
the Ancillary Agreements, nor the consummation of the transactions contemplated
hereby and thereby (including the assignments and assumptions referred to in
Sections 2.10(p) and 2.11(l) above), will (a) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, license
or other restriction of any Governmental Authority to which Seller or any of its
property is subject or any provision of the charter or by-laws of Seller, or (b)
assuming receipt of all necessary filings, waivers, approvals, consents and
authorizations set forth on Schedule 3.3, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, trigger any right of
first refusal under, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under (with or without the giving of
notice, the lapse of time, or both) any agreement, contract, lease, license,
instrument, or other arrangement to which Seller is bound (including without
limitation, the Contracts) or to which any of the Acquired Assets is subject (or
result in the imposition of any Lien, upon any of the Acquired Assets), except
for matters that will not have a Material Adverse Effect on the Facility,
Acquired Assets or the Seller or as otherwise disclosed in Schedule 3.3.

3.4.

Brokers’ Fees.  Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

3.5.

Title to Acquired Assets.  Except for the Permitted Encumbrances, Seller has
title to the Real Property to the extent, and only to the extent, specified in
the title policy commitments attached hereto on Schedule 3.5 (the "Title
Commitments").  Except as set forth in Schedule 3.5 and except for Permitted
Encumbrances, Seller or its Affiliates have good and valid title to the other
Acquired Assets. Except as set forth in Schedule 3.5(b), the Acquired Assets,
constitute all assets used or held for use by Seller and its Affiliates in, and
necessary and sufficient for the operation of the Facility as presently
operated, except as could not be reasonably be expected to have a Material
Adverse Effect on the Facility or the Acquired Assets.

3.6.

Legal and Other Compliance; Permits

(a)

Seller is in compliance with all current Laws applicable to the Acquired Assets
or Seller’s operation of the Acquired Assets the violation of which could have a





Material Adverse Effect on the Facility or the Acquired Assets, other than as
disclosed in Schedule 3.6 and other than with respect to matters covered by
Section 3.12 below.

(b)

Schedule 2.1(d) sets forth all Permits that are material to the ownership or
operation of the Facility.  Except as would not cause a Material Adverse Effect
on the Facility or the Acquired Assets and as set forth on Schedule 3.6(b): (i)
all such Permits are in full force and effect and the Seller is in compliance
with all such Permits in all material respects and (ii) the Seller has not
received any written notification from any Governmental Authority alleging that
it is in material violation of any such Permits and, to Seller’s Knowledge,
there is no such material violation.

3.7.

Taxes.  Seller has filed all material Tax Returns that it was required to file,
and such Tax Returns are true, correct and complete in all material respects.
 Seller has paid all material Taxes, except where Seller is contesting the same
in good faith by appropriate proceedings and has made adequate provision for the
payment of such contested taxes.  Seller has made adequate provision for the
payment of material Taxes not yet due and payable for all periods through and
including the Closing Date.  There is no unpaid Tax due and payable that could
have a Material Adverse Effect on Buyer’s ownership, operation or use of the
Acquired Assets for which Buyer could become liable.  Except as set forth on
Schedule 3.7, no audits, examinations or administrative or judicial proceedings
with respect to material Taxes of Seller are ongoing, pending or proposed in
writing by any taxing authority.  None of the Acquired Assets is "tax-exempt use
property" within the meaning of Section 168(h) of the Code, directly or
indirectly secures any debt the interest on which is tax-exempt under Section
103(a) of the Code, or is property required to be treated as being owned by any
other person pursuant to the "safe harbor lease" provisions of former Section
168(f)(8) of the Code.

3.8.

Contracts and Leases.

(a)

Except for (w) the agreements and contracts listed on Schedule 2.1(c), 2.1(e) or
2.1(h), (x) contracts that will expire prior to Closing (y) contracts or
agreements that are immaterial and (z) contracts entered into between signing
and Closing in accordance with this Agreement, the Seller is not a party to
(with respect to the Facility or the Acquired Assets), and none of the Facility
or Acquired Assets are subject to or bound by, any written contract or agreement
that provides for the sale of any amount of capacity, ancillary services or
energy from any of the Acquired Assets (whether or not entered into in the
ordinary course of business), any interconnection agreement, coal supply or
delivery agreement, operation and maintenance agreement, hedging (or similar)
agreement, long term maintenance agreement, non-competition agreement
restricting the operation of the Facility, agreement evidencing Indebtedness,
agreement that provides for payments in excess of $1,000,000 per year, real
estate lease, easement and other contract material to the Real Property, tax
abatement agreement, partnership or joint venture or similar agreement,
agreement of guarantee, surety, indemnification (other than standard
indemnification provisions entered into in the ordinary course of business of
Seller).





(b)

Except as disclosed in Schedule 3.8(b), (i) each of the Contracts, Leases and
Power Contracts constitutes a valid and binding obligation of Seller or its
Affiliates and, to such Seller’s Knowledge, each other party thereto, (ii)
Seller is not in material breach or default in any material respect under any of
the Contracts, Leases and Power Contracts and, to Seller’s Knowledge, the other
parties to the Contracts, Leases or Power Contracts are not in material breach
or default in any material respect under any thereof (and in each such case no
event exists that with the passage of time or the giving of notice would
constitute such material breach or default), (iii) subject to receipt of any
necessary consents, the Contracts, Leases and Power Contracts may be transferred
to Buyer pursuant to this Agreement and will continue in full force and effect
thereafter, in each case without breaching the terms thereof or resulting in the
forfeiture or impairment of any material rights thereunder and (iv) the Seller
has not received notice from any other party to any Contract, Lease or Power
Contract of any threatened termination of such Contract, Lease or Power
Contract.  Seller has delivered or made available to Buyer true, correct and
complete copies of all of the Contracts, Leases or Power Contracts and all
amendments thereto.  

3.9.

Insurance.  Except as set forth in Schedule 3.9, all material policies, binders
and bonds of fire, liability and other forms of insurance owned or held by
Seller or its Affiliates insuring the Acquired Assets are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the date as of which this representation is being made have been paid
(other than retroactive premiums that may be payable with respect to
comprehensive general liability and worker’s compensation insurance policies),
and no written notice of cancellation or termination has been received with
respect to any such policy that was not replaced on substantially similar terms
prior to the date of such cancellation.  Except as described in Schedule 3.9,
Seller has not been refused any material insurance with respect to the Acquired
Assets nor has its coverage been limited in any material respect by any
insurance carrier to which it has applied for any such insurance or with which
it has carried insurance, in each case, during the last twelve months.

3.10.

Litigation.  Except as disclosed in Schedule 3.10, no action, suit, claim,
demand or other proceeding is pending or, to Seller’s Knowledge, threatened that
would be reasonably likely to result in a Material Adverse Effect on the
Facility or the Acquired Assets or that questions the validity of this Agreement
or the Ancillary Agreements or of any action taken or to be taken pursuant to or
in connection with the provisions of this Agreement or the Ancillary Agreements.
 Except as disclosed in Schedule 3.10, there are no judgments, orders, decrees,
citations, fines or penalties heretofore assessed against Seller that would
reasonably be expected to have a Material Adverse Effect on the Facility or
Acquired Assets or that impair, estop, impede, restrain, ban or otherwise
materially adversely affect Seller’s ability to satisfy or perform any of the
its obligations pursuant to this Agreement under any federal, state or local
Law.

3.11.

Employees and Employee Benefit Plans.  

(a)

The Collective Bargaining Agreement is the only collective bargaining agreement
that governs the terms and conditions of employment of the Represented





Employees at Mt. Tom Station.  A true and correct copy of the Collective
Bargaining Agreement has heretofore been made available to Buyer.  Except as
described in Schedule 3.11(a), and except as to such matters as will not have a
Material Adverse Effect on the Facility or the Acquired Assets: (i) Seller has
not experienced any labor strikes or work stoppages by such employees due to
labor disagreements during the two-year period preceding the Effective Date and
to Seller’s Knowledge, none is currently pending; (ii) to Seller’s Knowledge,
Seller is in compliance with all applicable Laws respecting employment and
employment practices, equal employment opportunity, occupational health and
safety, affirmative action, terms and conditions of employment and wages and
hours; (iii) Seller has not received written notice from any Governmental
Authority of any unfair labor practice charge, complaint or proceeding against
Seller pending or threatened before the National Labor Relations Board or any
other Governmental Authority with respect to such employees; (iv) no
arbitration, grievance or proceeding arising out of or under the Collective
Bargaining Agreement are pending against Seller or its Affiliates; (v) Seller is
in compliance in all material respects with the Collective Bargaining Agreement;
and (vi) no charges of discrimination, harassment, or retaliation, or lawsuits
by or on behalf of current or former employees employed at or in support of the
Facility are pending, or, to the Seller’s Knowledge, threatened against the
Seller or its Affiliates.

(b)

Schedule 3.11(b) contains a true and complete list of each Seller Employee
Benefit Plan under which any of the Acquired Assets Employees has, as of the
Effective Date, any present or future right to benefits. With respect to each
such Seller Employee Benefit Plan, Seller has made available to Buyer a current,
accurate and complete copy (or, to the extent no such copy exists, an accurate
description) thereof and, to the extent applicable any related trust agreement
or other funding instrument and any currently applicable summary plan
description with respect thereto.

(c)

(i) Each Seller Employee Benefit Plan has been established and administered in
accordance with its terms, and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws, rules and regulations, (ii) no event
has occurred and no condition exists with respect to any Seller Employee Benefit
Plan that would be reasonably likely to subject Buyer or its Affiliates to any
material Liability, and (iii) no Seller Employee Benefit Plan is a Multiemployer
Plan.

3.12.

Environmental Matters.  

(a)

During the three year period preceding the Effective Date, except as disclosed
in Schedule 3.12, and except where such matters, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
Seller, (i) Seller has not received any written notice from any Governmental
Authority that it is not in compliance with Environmental Laws or failed to
obtain material Permits required for the ownership or operation of any Asset
under Environmental Laws; (ii) Seller has not received any written notice from
any Governmental Authority that any Site is listed under the Comprehensive
Environmental Response,





Compensation Liability Information Systems or any similar state list; (iii)
Seller has not received any notice from any Person alleging Liability for any
Environmental Claims; (iv) to Seller’s Knowledge, no Hazardous Substances have
been Released or are threatened to be Released at the Facility or by Seller at
any other location; and (v) Seller has not been required by any applicable
Environmental Laws to place any use or activities restrictions or any
institutional controls on any Assets.  

(b)

Seller has no Knowledge of any matters that could give rise to Environmental
Liabilities that would reasonably be expected to have a Material Adverse Effect
on Seller that are not described in Schedule 3.12 or in the Phase I and Phase II
Reports referred to in Schedule 3.12.

(c)

To the Knowledge of Seller, except as described in Schedule 3.12 or in the Phase
I and Phase II Reports referred to in Schedule 3.12, during the two year period
preceding the Effective Date, Seller has been in compliance with all applicable
Environmental Laws except where noncompliance would not reasonably be expected
to have a Material Adverse Effect on Seller.

(d)

To Seller’s Knowledge, all emission reduction credits or air emission allowances
held by Seller as of the Effective Date pursuant to applicable provisions of the
Clean Air Act or similar State Laws are identified on Schedule 3.12.

3.13.

Condemnation.  Except as set forth in Schedule 3.13, Seller has received no
written notice from any Governmental Authority of any pending or threatened
proceeding to condemn or take by power of eminent domain or otherwise, by any
Governmental Authority, all or any material part of the Acquired Assets.  To
Seller’s Knowledge, none of the Real Property is subject to any material
threatened or impending tribal claims.

3.14.

Surveys of Facility.  The surveys of the Facility provided by Seller to Buyer
show the locations of all of the material electric generating buildings and
related facilities located at the Facility.

3.15.

Intellectual Property.  Schedule 2.1(b) discloses all material Intellectual
Property owned, licensed or leased by Seller or its Affiliates and used for the
operation of the Facility as presently operated in all material respects. Seller
or its Affiliates have all right, title and interest in or valid, binding and
irrevocable rights to use such Intellectual Property without material
limitation, Liens (except for Permitted Encumbrances) or royalty burdens.  To
Seller’s Knowledge, none of such Intellectual Property included in the Acquired
Assets is being infringed by any other Person, and Seller, to its Knowledge, is
not infringing and has not received notice that it is infringing (or allegedly
infringing) any Intellectual Property of any other Person in connection with the
operation of the Facility, which in either case could reasonably be expected to
have a Material Adverse Effect on the Facility or the Acquired Assets and
Assumed Liabilities.  





3.16.

No Undisclosed Liabilities. The Assumed Liabilities do not include any material
Liabilities (including, without limitation, Indebtedness), of the type required
to be reflected as liabilities on a balance sheet prepared in accordance with
GAAP, except as set forth in Schedule 3.16 and except for current liabilities
incurred in the ordinary course of business that individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
the Facility or the Acquired Assets.  

3.17.

Sales by Seller.  Seller represents that no rate or charge for, or in connection
with, the construction of the Facility, or for electric energy produced by the
Facility (other than any portion of a rate or charge which represents recovery
of the cost of a wholesale rate or charge) was in effect under the laws of any
state as of October 24, 1992.

3.18.

Disclaimers Regarding Acquired Assets.  EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 3, THE ACQUIRED ASSETS ARE SOLD "AS IS,
WHERE IS," AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO LIABILITIES, OPERATIONS OF THE
FACILITY, TITLE, CONDITION, VALUE OR QUALITY OF THE ACQUIRED ASSETS OR THE
PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER INCIDENTS OF THE ACQUIRED
ASSETS INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE ACTUAL OR RATED
GENERATING CAPABILITY OF THE FACILITY OR THE ABILITY OF BUYER TO SELL FROM THE
FACILITY ELECTRIC ENERGY, CAPACITY OR OTHER PRODUCTS RECOGNIZED BY ISO NEW
ENGLAND FROM TIME TO TIME, AND SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY OF MERCHANTABILITY, USAGE, OR SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE WITH RESPECT TO THE ACQUIRED ASSETS, OR ANY PART THEREOF, OR
AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER
LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS, OR AS TO THE
CONDITION OF THE ACQUIRED ASSETS, OR ANY PART THEREOF, INCLUDING, WITHOUT
LIMITATION, WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY OR PERSONAL
PROPERTY TO OPERATE THE ACQUIRED ASSETS, IN EACH CASE EXCEPT AS SET FORTH
HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER FURTHER
SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF
HAZARDOUS SUBSTANCES OR LIABILITY OR POTENTIAL LIABILITY ARISING UNDER
ENVIRONMENTAL LAWS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
EXPRESSLY PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY OF ANY KIND REGARDING THE CONDITION OF THE ACQUIRED ASSETS OR THE
SUITABILITY OF THE FACILITY FOR OPERATION AS A POWER PLANT OR AS A SITE FOR THE
DEVELOPMENT OF ADDITIONAL OR REPLACEMENT GENERATION CAPACITY AND NO MATERIAL OR
INFORMATION PROVIDED BY OR COMMUNICATIONS MADE BY SELLER, OR BY ANY BROKER OR
INVESTMENT BANKER, INCLUDING WITHOUT LIMITATION ANY INFORMATION OR MATERIAL
CONTAINED IN THE DESCRIPTIVE





MEMORANDUM DATED AS OF FEBRUARY, 2006, AS SUPPLEMENTED, INFORMATION PROVIDED
DURING DUE DILIGENCE, INCLUDING BUT NOT LIMITED TO INFORMATION IN THE DATA ROOM,
AND ANY ORAL, WRITTEN OR ELECTRONIC RESPONSE TO ANY INFORMATION REQUEST PROVIDED
TO BUYER, WILL CAUSE OR CREATE ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE
TITLE, CONDITION, VALUE OR QUALITY OF THE ACQUIRED ASSETS THAT IS NOT SET FORTH
HEREIN.  NOTHING IN THIS DISCLAIMER OR THIS AGREEMENT SHALL BE DEEMED TO AFFECT
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER ANY ANCILLARY AGREEMENT FOR A
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED IN SUCH ANCILLARY
AGREEMENT.

4.

Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller that the statements contained in this Section 4 are true and correct as
of the Effective Date and will be true and correct as of the Closing Date.

4.1.

Organization of Buyer.  Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
 Copies of the organizational documents and bylaws of Buyer, each as amended to
date, have been heretofore delivered to Seller and are accurate and complete.

4.2.

Authorization of Transaction.  Buyer has the power and authority (including full
corporate power and authority) to execute and deliver this Agreement and the
Ancillary Agreements and, subject to receipt of all Buyer’s Regulatory
Approvals, to perform its obligations hereunder and thereunder.  All corporate
actions or proceedings to be taken by or on the part of Buyer to authorize and
permit the due execution and valid delivery by Buyer of this Agreement, the
Ancillary Agreements and the instruments required to be duly executed and
validly delivered by Buyer pursuant hereto and thereto, the performance by Buyer
of its obligations hereunder and thereunder, and the consummation by Buyer of
the transactions contemplated herein and therein, have been duly and properly
taken.  This Agreement and the Ancillary Agreements have been duly executed and
validly delivered by Buyer and constitute the valid and legally binding
obligations of Buyer, enforceable in accordance with their terms and conditions.

4.3.

Noncontravention.  Subject to Buyer obtaining the Buyer’s Regulatory Approvals,
neither the execution and the delivery of this Agreement or any of the Ancillary
Agreements, nor the consummation of the transactions contemplated hereby and
thereby (including the assignments and assumptions referred to in Sections
2.10(p) and 2.11(l) above), will (a) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Authority to which Buyer is subject or any
provision of the organizational documents or bylaws of Buyer or (b) assuming
receipt of all necessary filings, waivers, approvals, consents and
authorizations, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice (with or without
the giving of notice, the lapse of time, or both) under any agreement, contract,
lease, license, instrument, or other arrangement to which Buyer is a party or by
which it is bound or to which any of its assets is subject, except for matters
that will not be material to Buyer.





4.4.

Brokers’ Fees.  Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.

4.5.

Litigation.  No action, suit, claim, demand or other proceeding is pending or,
to the Buyer’s Knowledge, threatened that would be reasonably likely to result
in a Material Adverse Effect on Buyer or that questions the validity of this
Agreement or the Ancillary Agreements or of any action taken or to be taken
pursuant to or in connection with the provisions of this Agreement or the
Ancillary Agreements.  There are no judgments, orders, decrees, citations, fines
or penalties heretofore assessed against Buyer that have a Material Adverse
Effect on Buyer or impair, estop, impede, restrain, ban or otherwise adversely
affect Buyer’s ability to satisfy or perform any of the Assumed Liabilities
under any federal, state or local Law.

4.6.

Availability of Funds.  At Closing, assuming that all conditions set forth in
Section 6.1 have been satisfied or waived by Buyer in its sole discretion, Buyer
will have sufficient funds available to it to pay the Closing Purchase Price on
the Closing Date and to enable Buyer to perform all of its obligations under
this Agreement.

4.7.

"As Is" Sale.  The representations and warranties set forth in Section 3
constitute the sole and exclusive representations and warranties of Seller in
connection with the transactions contemplated hereby.  There are no
representations, warranties, covenants, understandings or agreements among the
Parties regarding the Acquired Assets or their transfer other than those
incorporated in this Agreement and the Ancillary Agreements.  Except for the
representations and warranties expressly set forth in Section 3, Buyer disclaims
reliance on any representations, warranties or guarantees, either express or
implied, by Seller including but not limited to any representation or warranty
expressed or implied in any oral, written or electronic response to any
information request provided to Buyer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, BUYER ACKNOWLEDGES AND AGREES THAT THE ACQUIRED ASSETS ARE BEING
ACQUIRED "AS IS, WHERE IS" ON THE CLOSING DATE, AND IN THEIR CONDITION ON THE
CLOSING DATE.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS
AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT TERMINATE AS SET FORTH IN
SECTION 9.1 OR TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 10.1, AND THAT
FOLLOWING SUCH TERMINATION OF THE REPRESENTATIONS AND WARRANTIES, BUYER SHALL
HAVE NO RECOURSE AGAINST SELLER OR ITS AFFILIATES WITH RESPECT TO ANY BREACH OF
SUCH REPRESENTATIONS AND WARRANTIES.

4.8.

Affiliate Guaranty.  If Buyer assigns its rights and interests to an Affiliate
or Affiliates pursuant to Section 11.5 hereof, Buyer shall be deemed to have
made the representations and warranties in this Section 4 on behalf of itself
and any such Affiliate as if such Affiliate were a signatory to this Agreement.

4.9.

Qualified Buyer.  To Buyer’s Knowledge, Buyer is qualified to obtain any Permits
and the Buyer Regulatory Approvals necessary for Buyer to own and operate the
Facilities as of the Closing, to the extent such operation is either required by
any Ancillary Agreement or this





Agreement, or is contemplated by Buyer and for Buyer to consummate the
transactions contemplated pursuant to this Agreement.

5.

Covenants.  The Parties agree as follows:

5.1.

General.  Prior to the Closing, each of the Parties will use its Commercially
Reasonable Efforts to take all actions and to do all things necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements as soon as
practicable after the Effective Date (including satisfaction, but not waiver, of
the closing conditions set forth in Section 6).

5.2.

Notices, Consents and Approvals

(a)

Seller and Buyer shall each file or cause to be filed with the Federal Trade
Commission and the United States Department of Justice any notifications
required to be filed under the Hart-Scott-Rodino Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby.  The Parties shall use Commercially Reasonable Efforts to make such
filings, as promptly as possible after the Effective Date, to respond promptly
to any requests for additional information made by either of such agencies, and
to cause the waiting periods under the Hart-Scott-Rodino Act to terminate or
expire at the earliest possible date after the date of filing.  Buyer will pay
all filing fees under the Hart-Scott-Rodino Act, but each Party will bear its
own costs for the preparation of any filing.  Both Parties shall use
Commercially Reasonable Efforts to cause any waiting period under the
Hart-Scott-Rodino Act with respect to the transactions contemplated by this
Agreement and the Ancillary Agreements to expire or terminate at the earliest
possible time.

(b)

Prior to the Closing, Seller and Buyer shall cooperate with each other and use
all Commercially Reasonable Efforts to (i) promptly prepare, support, assist in
preparing, join in and file any filings, applications and all other necessary
documentation, (ii) effect all necessary applications, notices, petitions and
filings and execute all agreements and documents, (iii) obtain the transfer or
reissuance to Buyer of all necessary Permits and (iv) obtain and not oppose,
directly or indirectly, all necessary consents, approvals and authorizations of
all other parties necessary or advisable to consummate the transactions
contemplated by this Agreement or in any of the Ancillary Agreements (including,
without limitation, Seller’s Regulatory Approvals, Buyer’s Regulatory Approvals
and consents to assign the Power Contracts and the Glencore Contracts to Buyer)
or required by the terms of any note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, concession, contract, lease or other instrument to
which Seller or Buyer is a party or by which any of them is bound, provided that
no Party shall amend any note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, concession, contract, lease or other instrument or
agree on any restriction on the Business of the Company in obtaining such
consents, approvals and authorizations. Seller and Buyer shall have the right to
review in advance all characterizations of the information relating to the
transactions contemplated by this Agreement or in any of the Ancillary
Agreements that appear in any filing made in connection with the transactions
contemplated hereby or thereby.  Notwithstanding the foregoing, Seller is not
obligated to





assign or transfer any interest in any Transferable Permits, including, without
limitation, those obtained pursuant to the applicable requirements of
Environmental Laws, if the consent or approval of the third Person for such
assignment or transfer cannot be obtained.

(c)

Buyer shall have primary responsibility for securing the transfer or reissuance
of the Permits (including the Transferable Permits) effective as of the Closing
Date.  Seller shall cooperate with Buyer’s efforts in this regard and Seller
shall use Commercially Reasonable Efforts to assist in the transfer or
reissuance.  If the Parties are unable to secure the transfer or reissuance of
one or more Permits effective on the Closing Date, Seller shall continue to
reasonably cooperate with Buyer’s efforts to secure such transfer or reissuance
following the Closing Date.

5.3.

Operation of Business. During the Interim Period, Seller will operate and
maintain the Acquired Assets in the ordinary course consistent with Good
Industry Practices (including the continued scheduling and performance of
regular and customary maintenance and maintenance overhauls), unless otherwise
contemplated by this Agreement or with the prior written consent of Buyer.
 Without limiting the generality of the foregoing, Seller shall not, without the
prior written consent of Buyer (which consent shall not be unreasonably
withheld, delayed or conditioned), during the Interim Period, with respect to
the Acquired Assets and Assumed Liabilities:

(a)

except for Acquired Assets used, consumed or replaced in the ordinary course of
business consistent with Good Industry Practices, sell, lease (as lessor),
license (as licensor), transfer or otherwise dispose of any of the Acquired
Assets, or sale of power as, or encumber, pledge, mortgage or suffer to be
imposed on any of the Acquired Assets any Lien other than Permitted
Encumbrances;

(b)

make any material change in the levels of Inventories (including spare parts)
customarily maintained by Seller with respect to the Acquired Assets, except for
in the ordinary course of business consistent with Good Industry Practices;

(c)

terminate, materially amend or otherwise materially modify any material
Contract, Lease, Power Contract or Permit other than in the ordinary course of
business; provided that nothing in this clause shall inhibit the ability of
Seller to terminate, amend or modify contracts as required by a Governmental
Authority, or as may be required by other applicable Law; provided that the
Parties acknowledge that the Intercompany Agreements, may be modified or
terminated on or before the Closing Date, at Seller’s sole discretion;

(d)

enter into or materially amend, or otherwise materially modify any real or
personal property Tax agreement, treaty or settlement (except for entering into
the payment in lieu of Taxes agreement between Seller and the City of Holyoke,
provided that such agreement is not materially different than the form of
agreement disclosed to Buyer, and any Tax agreement between Seller and any of
its Affiliates);

(e)

enter into any new commitment for the purchase or sale of fuel or any





other new contract or lease that would be required to be listed on Schedule
2.1(c), 2.1(e) or 2.1(h) if such contract or Lease had been in effect on the
Effective Date other than in the ordinary course of business except commitments,
contracts or leases (A) the aggregate payments under all such new commitments of
which would not be expected to exceed Five Million Dollars ($5,000,000) or (B)
which are terminable either (x) automatically on the Closing Date; or (y) by
option of Buyer at any time after the Closing Date without any payments in
connection therewith;

(f)

make any capital expenditures that are not Pre-Approved Capital Expenditures or
enter into a Capital Commitment with respect thereto, except (i) for those
capital expenditures or Capital Commitments necessitated by Good Industry
Practice that do not exceed $1,000,000 individually and $5,000,000 in the
aggregate, with respect to which Seller shall notify Buyer of the proposed
incurrence thereof not less than ten days prior to the time the capital
expenditures are to be made or a Capital Commitment with respect thereto
undertaken or (ii) as may be necessitated by an emergency situation;

(g)

increase the level of wages, overall compensation or other benefits of any NGS
employees referenced in Section 5.7(a), (b) or (c) (except for increases in
salary or hourly wage rates, in the ordinary course of business consistent with
past practice or the payment of accrued or earned but unpaid bonuses);

(h)

compromise or settle any material litigation, dispute, claim or other material
Liability;

(i)

sell or enter into any contract to sell any emission reduction credits or air
emission allowances held by or for the account of the Facility; or

(j)

agree or commit to do any of the foregoing.

Notwithstanding anything in this Section 5.3 to the contrary, Seller may, in its
sole discretion, make Pre-Approved Capital Expenditures or incur a Capital
Commitment with respect thereto.  

5.4.

Full Access.

(a)

During the Interim Period, Seller will (i) permit Buyer and Representatives of
Buyer during normal business hours to have access upon reasonable notice, in a
manner so as not to interfere with the normal business operations of Seller, to
all premises, properties, management, personnel, books, records (including Tax,
records) and documents associated with the Acquired Assets and permit Buyer and
such Representatives to make such reasonable inspections thereof as Buyer may
reasonably request, including, without limitation, to obtain Phase 1
environmental reports (provided, however, that Buyer shall not be entitled to
collect any air, soil, surface water or ground water samples nor to perform any
invasive or destructive sampling on the Sites), surveys and title policy
commitments for the Real Property, and otherwise as needed in connection with
Buyer’s financing of the transactions contemplated pursuant to this Agreement;
(ii) subject to the receipt of any required consents and in accordance with
applicable Laws, provide Buyer with such information and records regarding the





employees employed at or in support of the Facility as Buyer reasonably deems
necessary to comply with the obligations of Section 5.7; (iii) furnish Buyer
with a copy of each material report, schedule or other document filed or
received by it with respect to the Acquired Assets with a Governmental
Authority.  Notwithstanding the foregoing, and without limiting the generality
of the confidentiality provisions set forth in Section 7, Seller shall not: (A)
provide any information that Seller or Seller’s counsel believes constitutes or
could be deemed to constitute a waiver of the attorney-client privilege, or (B)
supply Buyer with any information or records that Seller is under a legal
obligation not to supply.

(b)

During the Interim Period, at the sole cost and expense of Buyer, Seller will
permit designated employees or Representatives of Buyer (the "Buyer’s
Observers") to observe all operations of Seller related to the Acquired Assets
and such observation shall be permitted on a cooperative basis in the presence
of personnel of Seller during normal business hours of Seller; provided that
Buyer’s Observers shall not interfere with the operation of the Acquired Assets
by Seller.

5.5.

Interim Period Notice; Schedule Update

(a)

Each Party shall notify the other promptly if any information comes to its
attention prior to the Closing that is likely to (i) excuse it from the
performance of its obligations under this Agreement or any Ancillary Agreement
or (ii) cause any condition to close set forth in Sections 6.1 or 6.2 not to be
satisfied.

(b)

From time to time prior to the Closing Date, Seller may at its option supplement
or amend and deliver updates to the Schedules (each a "Schedule Update") that
are necessary to complete or correct any information in such Schedules or in any
representation or warranty of Seller that has been rendered inaccurate since the
Effective Date.  Without limiting Buyer’s rights under Section 10.1(b)(v), if
(i) Buyer has the right to terminate the Agreement thereunder and does not
exercise such right as a result of such Schedule Update (together with all other
Schedule Updates delivered pursuant to this Section 5.5(b) and notices given
pursuant to Section 5.5(a) and (ii) the Schedule Update pursuant to this
Section 5.5(b) relates to events occurring or conditions arising after the
Effective Date, then such Schedule Update shall be deemed to have amended the
appropriate Schedule or Schedules as of the Effective Date, to have qualified
the representations and warranties contained in Section 3 as of the Effective
Date, and to have cured any misrepresentation or breach of warranty that
otherwise might have existed hereunder by reason of the existence of such matter
for purposes of the closing conditions set forth in Section 6.1 (but, for the
avoidance of doubt, not for purposes of the indemnification obligations of
Seller set forth in Article 9). Any Schedule Updates delivered pursuant to this
Section 5.5(b) that relate to events occurring or conditions existing on or
prior to the Effective Date shall not qualify the representations and
warranties, or cure any misrepresentation or breach of warranty hereunder.

(c)

Buyer may elect at any time to notify Seller of the existence of any matter that
if in existence on the Effective Date or the Closing Date would or might cause
any of the representations or warranties in Section 4 to be untrue or incorrect.
 Except as set





forth in the following sentence, unless (i) Seller has the right to terminate
this Agreement pursuant to Section 10.1(c)(v) by reason of such notice (together
with all other notices given pursuant to Section 5.5(a) and this Section 5.5(c))
and (ii) exercises that right within the period of fifteen (15) days referred to
in Section 10.1(c)(v), if the written notice given by Buyer pursuant to this
Section 5.5(c) relates to events occurring or conditions arising after the
Effective Date, then such written notice shall be deemed to have amended the
appropriate Schedule or Schedules as of the Effective Date, to have qualified
the representations and warranties contained in Section 4 as of the Effective
Date, and to have cured any misrepresentation or breach of warranty that
otherwise might have existed hereunder by reason of the existence of such matter
for purposes of the closing conditions set forth in Section 6.2 (but, for the
avoidance of doubt, not for purposes of the indemnification obligations of Buyer
set forth in Article 9).  Any notices delivered pursuant to this Section 5.5(c)
that relate to events occurring or conditions existing on or prior to the
Effective Date shall not qualify the representations and warranties, or cure any
misrepresentation or breach of warranty hereunder.

5.6.

Further Assurances.

(a)

At any time and from time to time after the Closing, at the request of a Party,
the other Party will execute and deliver such instruments of sale, transfer,
conveyance, assignment and confirmation and take such action as Seller and Buyer
may both reasonably agree is necessary to transfer, convey and assign to Buyer,
and to confirm Buyer’s title to or interest in the Acquired Assets and Assumed
Liabilities or to put Buyer in actual possession and operating control of the
Acquired Assets, and otherwise to consummate and give effect to the transactions
contemplated pursuant to this Agreement.

(b)

In the event that any asset that is an Acquired Asset shall not have been
conveyed to Buyer at the Closing, Seller shall, subject to Sections 5.6(c), (d)
and (e), use its Commercially Reasonable Efforts to convey such asset to Buyer
as promptly as is practicable after the Closing.

(c)

To the extent that Seller’s rights under any Contract, Lease or Power Contract
may not be assigned without the consent of another Person which consent has not
been obtained by the Closing Date, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller and Buyer shall cooperate and shall
each use their Commercially Reasonable Efforts to obtain any such required
consent(s) as promptly as possible.  Seller and Buyer agree that if any consent
to an assignment shall not be obtained, or if any attempted assignment would be
ineffective or would impair Buyer’s rights and obligations under the Contract,
Lease or Power Contract in question, so that Buyer would not in effect acquire
the benefit and burden of all such rights and obligations, Seller, to the
maximum extent permitted by law and such Contract, Lease or Power Contract,
shall, after the Closing, appoint Buyer to be Seller’s agent with respect to
such Contract, Lease or Power Contract, and Seller shall, to the maximum extent
permitted by law and such Contract, Lease or Power Contract, enter into such
reasonable arrangements with Buyer as are necessary to provide Buyer with the
benefits and obligations of such Contract,





Lease or Power Contract (which, in the case of the Power Contracts or the
Glencore Contracts, includes but is not limited to any necessary back-to-back
power purchase and/or sales arrangements).  Seller and Buyer shall cooperate and
shall each use their Commercially Reasonable Efforts after the Closing to obtain
an assignment of such Contract, Lease or Power Contract to Buyer.

(d)

To the extent that Seller’s rights under any warranty or guaranty described in
Section 2.1(b) may not be assigned without the consent of another Person, which
consent has not been obtained by the Closing Date, this Agreement shall not
constitute an agreement to assign the same, if an attempted assignment would
constitute a breach thereof, or be unlawful.  Seller and Buyer agree that if any
consent to an assignment of any such warranty or guaranty would be ineffective
or would impair Buyer’s rights and obligations under the warranty or guaranty in
question, so that Buyer would not in effect acquire the benefit of all such
rights and obligations, Seller shall use Commercially Reasonable Efforts, at
Buyer’s sole cost and expense, to the extent permitted by law and such warranty
or guaranty, to enforce such warranty or guaranty for the benefit of Buyer so as
to the maximum extent possible to provide Buyer with the benefits and
obligations of such warranty or guaranty.  Notwithstanding the foregoing, Seller
shall not be obligated to bring or file suit against any Third Party, provided
that if Seller shall determine not to bring or file suit after being requested
by Buyer to do so, Seller shall assign, to the extent permitted by law or any
applicable agreement or contract, its rights in respect of the claims so that
Buyer may bring or file such suit.

(e)

To the extent that any personal property lease cannot be assigned to Buyer or is
not subject to arrangements described in Section 5.6(c), upon Buyer’s reasonable
request and at Buyer’s sole expense, Seller will use Commercially Reasonable
Efforts to acquire the assets relating to such lease and to include them in the
Acquired Assets before the Closing Date.

5.7.

Employee Matters.

(a)

Represented Employees.  Buyer shall offer employment, commencing as of midnight
on the Closing Date, to all employees of NGS who are represented by the Local
and who were employed in the operation of the Acquired Assets as of the
Effective Date as set forth on Schedule 5.7(a), under terms and conditions in
accordance with the Collective Bargaining Agreement.  For the avoidance of
doubt, Buyer shall recognize all increases in wages made in the ordinary course
of business and in accordance with the Collective Bargaining Agreement between
the Effective Date and the Closing Date.  Those employees who accept such offer
of employment are hereinafter referred to as the "Represented Employees."  All
such offers of employment shall be made in accordance with all applicable laws
and regulations and the Collective Bargaining Agreement.  Effective as of the
Closing Date, Buyer shall agree to be bound by the Collective Bargaining
Agreement, and to thereafter comply with all applicable obligations thereunder,
subject to changes negotiated with the Local in accordance with the terms of the
Collective Bargaining Agreement.





(b)

Non-Represented Plant Employees.  Schedule 5.7(b) lists the NGS employees
employed in the operation of the Acquired Assets and located at the Facility as
of the Effective Date who are not represented by the Local.  No later than 10
Business Days prior to the Closing, Buyer shall provide Seller a written list of
such employees to whom Buyer wishes to offer employment.  Within 7 days
following Buyer’s delivery of such list to Seller, Buyer shall offer employment
to such employees commencing as of midnight on the Closing Date for a period of
at least twelve months (the "Minimum Employment Period"), at aggregate levels of
wages and overall compensation substantially comparable, in the aggregate
(excluding equity-based compensation and benefits under any defined benefit
pension plan or post-retirement health or welfare plan), to the level of wages
and overall compensation in effect for such employees as of the Effective Date;
provided that Buyer shall recognize all increases in wages made in the ordinary
course of business between the Effective Date and the Closing Date and provided
further that during the Minimum Employment Period, Buyer shall provide to each
Non-Represented Plant Employee (as defined below) a pension benefit
substantially comparable to the pension benefit applicable to each such
Non-Represented Plant Employee under the retirement plan of Seller or its
Affiliates as of the Closing Date (and, for the avoidance of doubt, the parties
acknowledge and agree that Buyer may provide such substantially comparable
pension benefits pursuant to a defined contribution, rather than a defined
benefit pension plan).  Those employees who accept such offer of employment are
hereinafter referred to as the "Non-Represented Plant Employees."  All such
offers of employment shall be made in accordance with all applicable laws.
 Notwithstanding anything herein to the contrary, all Non-Represented Plant
Employees will be employed as at-will employees whose employment may be
terminated at any time with or without cause or reason by either the employee or
Buyer; provided that if Buyer terminates any Non-Represented Plant Employee
during the Minimum Employment Period for any reason other than for cause, Buyer
shall pay any such terminated Non-Represented Plant Employee (i) an amount equal
to such terminated Non-Represented Plant Employee’s salary for the remainder of
the Minimum Employment Period, plus (ii) Enhanced Severance; provided that such
terminated Non-Represented Plant Employee executes and delivers to Buyer a
general release and covenant not to sue in favor of Buyer, Seller and their
respective Affiliates in a form reasonably acceptable to Buyer and Seller.

(c)

Non-Represented Support Employees.  Schedule 5.7(c) lists the NGS employees
employed in support positions with respect to the Acquired Assets as of the
Effective Date and who are not represented by the Local.  No later than 10
Business Days prior to the Closing, Buyer shall provide Seller a written list of
such employees to whom Buyer wishes to offer employment.  Within 7 days
following Buyer’s delivery of such list to Seller, Buyer shall offer employment
to such employees commencing as of midnight on the Closing Date for the Minimum
Employment Period, at aggregate levels of wages and overall compensation
substantially comparable, in the aggregate (excluding equity-based compensation
and benefits under any defined benefit pension plan or post-retirement health or
welfare plan), to the level of wages and overall compensation in effect for such
employees as of the Effective Date; provided that Buyer shall recognize all
increases in wages made in the ordinary course of business between the Effective
Date and the Closing Date, and provided further that during the Minimum
Employment





Period, Buyer shall provide to each Non-Represented Support Employee (as defined
below) a pension benefit substantially comparable to the pension benefit
applicable to each such Non-Represented Support Employee under the retirement
plan of Seller or its Affiliates as of the Closing Date (and, for the avoidance
of doubt, the parties acknowledge and agree that Buyer may provide such
substantially comparable pension benefits pursuant to a defined contribution,
rather than a defined benefit pension plan).  Those employees who accept such
offer of employment are hereinafter referred to as the "Non-Represented Support
Employees", and together with the Non-Represented Plant Employees and the
Represented Employees are hereafter referred to as the "Acquired Assets
Employees".  All such offers of employment shall be made in accordance with all
applicable laws.  Notwithstanding anything herein to the contrary, all
Non-Represented Support Employees will be employed as at-will employees whose
employment may be terminated at any time with or without cause or reason by
either the employee or Buyer; provided that if Buyer terminates any
Non-Represented Support Employee during the Minimum Employment Period for any
reason other than for cause, Buyer shall pay any such terminated Non-Represented
Support Employee (i) an amount equal to such terminated Non-Represented Support
Employee’s salary for the remainder of the Minimum Employment Period, plus (ii)
Enhanced Severance; provided that such terminated Non-Represented Support
Employee executes and delivers to Buyer a general release and covenant not to
sue in favor of Buyer, Seller and their respective Affiliates in a form
reasonably acceptable to Buyer and Seller.

(d)

Buyer shall apply each Acquired Assets Employee’s prior service with Seller or
its Affiliates toward any eligibility, vesting or other waiting period
requirements under Buyer’s Employee Benefit Plans to the extent such conditions
were satisfied under the corresponding Seller Employee Benefit Plans prior to
the Closing Date.  In addition, Buyer shall waive all limitations with respect
to preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements under Buyer’s Employee Benefit Plans and
credit each Acquired Assets Employee for any co-payments and deductibles paid
prior to the Closing Date under any such plans in which each Acquired Assets
Employee participates to the extent such limitations and such amounts are
credited under the corresponding Seller Employee Benefit Plan prior to the
Closing Date.  

(e)

Seller shall provide and remain liable for any and all continuation of coverage
under the Seller Employee Benefit Plans as required under §§601 through 608 of
ERISA and §4980B of the Code with respect to any person as to whom a "qualifying
event" as defined in §4980 of the Code occurred on or prior to the Closing Date.

(f)

Effective as of 12:01 a.m. on the Closing Date, the Acquired Assets Employees
shall cease to be employees of Seller or its Affiliates and Seller or its
Affiliates shall be solely responsible for the payment of (i) all wages and
compensation, (ii) except with respect to Represented Employees, severance
payments and vacation pay, and (iii) other amounts thereupon legally owing to or
with respect to the Acquired Assets Employees prior to 12:01 a.m. on the Closing
Date, or as a result of such separation.  Such amounts shall be paid in
accordance with Seller’s policies and practices and applicable Law.   Seller
and/or the applicable Seller Employee Benefit Plan shall retain





sole responsibility for any Liabilities with respect to welfare plans and
workers compensation claims incurred on or prior to the Closing Date.

(g)

Seller agrees to timely perform and discharge all requirements under the WARN
Act and under applicable state and local Laws for the notification of its
employees arising from the sale of the Acquired Assets to Buyer up to and
including the Closing Date, including those employees who will become Acquired
Assets Employees effective as of the Closing Date.  After the Closing Date,
Buyer shall be responsible for performing and discharging all requirements under
the WARN Act and under applicable state and local laws and regulations for the
notification of its employees, whether Acquired Assets Employees or otherwise.
 All severance and other costs associated with workforce restructuring
activities associated with (i) the Acquired Assets and/or the Acquired Assets
Employees subsequent to the Closing Date shall be borne solely by Buyer and (ii)
any NGS employees not hired by Buyer pursuant to (a), (b) or (c) above shall be
borne solely by Seller.

(h)

This Section 5.7 shall survive the Closing for the period necessary to give full
effect to its terms. The parties specifically acknowledge and agree that Section
11.2 hereof shall apply to this Section 5.7.

(i)

Notwithstanding anything to the contrary in this Section 5.7, Buyer shall have
the right to use a third party operator or an Affiliate to hire Acquired Assets
Employees and to perform certain actions on behalf of Buyer under this Section
5.7; provided that in no event will such use of or performance by a third party
operator release Buyer from any of its obligations under this Section 5.7.

5.8.

Access after Closing.

(a)

Records.  For a period of three (3) years after the Closing Date, each Party
shall have reasonable access to all of the records, books and documents related
to the Acquired Assets of the other Party to the extent that such access may
reasonably be required in connection with matters relating to or affected by the
operations of Seller prior to the Closing Date or the operations of Buyer after
the Closing Date (including without limitation liabilities with respect to
Taxes); provided that Seller shall have the right, at its sole cost and expense
to retain copies of such records, books and documents, subject to its obligation
to keep such information confidential in accordance with Section 7.  Such access
shall be afforded upon receipt of reasonable advance notice and during normal
business hours.  The Party seeking such access shall be solely responsible for
any costs or expenses incurred by it pursuant to this Section 5.8(a).  If a
Party shall desire to dispose of any records, books or documents that may relate
to operation of the Acquired Assets before the Closing prior to the expiration
of such three-year period, such Party shall, prior to such disposition, give to
the other Party a reasonable opportunity, at the other Party’s expense, to
segregate and remove such records, books or documents as the requesting Party
may select.

(b)

Employees.  For a period of three (3) years after the Closing Date, Seller shall
have reasonable access to the Acquired Assets Employees (to the extent employed





by Buyer) and Buyer shall have reasonable access to Seller’s employees, for
purposes of consultation or otherwise, to the extent that such access may
reasonably be required by Seller or Buyer in connection with matters relating to
or affected by the operations of Seller prior to the Closing or the operations
of Buyer following the Closing, so long as the duration of any employee’s time
commitment with respect thereto is not extensive and does not materially impair
said employee’s performance of his or her duties.

5.9.

Market Participant.  At the Closing, Buyer or its agent shall be a Market
Participant in good standing with ISO New England.  

5.10.

Risk of Loss.  Except as otherwise provided in this Section 5.10, during the
Interim Period all risk of loss or damage to the property included in the
Acquired Assets shall, as between Buyer and Seller, be borne by Seller.  If
during the Interim Period the Acquired Assets are damaged by fire or other
casualty (each such event, an "Event of Loss"), or are taken by a Governmental
Authority by exercise of the power of eminent domain (each, a "Taking"), then
the following provisions of this Section 5.10 shall apply:

(a)

The occurrence of (i) any one or more Events of Loss, as a result of which the
aggregate costs to restore, repair or replace the Facility or the Acquired
Assets subject to such Event of Loss to a condition reasonably comparable to
their prior condition, and the amount of any lost profits reasonably expected to
accrue after Closing as a result of such Event of Loss, less any insurance
proceeds received by the Seller in connection with such Event or Events of Loss
(provided that any insurance proceeds received in connection with an Event or
Events of Loss are either used to restore, repair or replace such Event or
Events of Loss or made available to Buyer) (collectively, "Restoration Costs")
and/or (ii) any one or more Takings, as a result of which the value of the
property subject to such Taking and the amount of any lost profits reasonably
expected to accrue after Closing as a result of such Taking, less any
condemnation award received by the Buyer (provided that any such condemnation
award is made available to Buyer) (collectively, the "Condemnation Value"), if
the sum of all Restoration Costs and Condemnation Value (together with any
Restoration Costs and Condemnation Values under and as defined in the NGC SPA),
in the aggregate, is less than or equal to $20,000,000, shall have no effect on
the transactions contemplated hereby.

(b)

Subject to the termination right of Buyer set forth in clause (d) below, upon
the occurrence of any one or more Events of Loss and/or Takings involving
aggregate Restoration Costs and Condemnation Value (together with any
Restoration Costs and Condemnation Values under and as defined in the NGC SPA),
in excess of $20,000,000 (a "Major Loss"), Seller shall have, in the case of a
Major Loss relating solely to one or more Events of Loss, the option, exercised
by notice to Buyer, to restore, repair or replace the damaged Acquired Assets
prior to Closing to a condition reasonably comparable to their prior condition.
 If Seller elects to so restore, repair or replace the Acquired Assets relating
to a Major Loss, which election shall be made by notice to Buyer prior to the
Closing Date and as soon as practicable following the occurrence of the Major
Loss, Seller will complete or cause to be completed the repair, replacement or
restoration of the damaged Acquired Assets prior to the Closing and the Closing
Date shall be postponed for the amount of time reasonably necessary to complete
the





restoration, repair or replacement of such damages Acquired Assets such time
period to be agreed upon by Buyer and Seller.  If Seller elects not to cause the
restoration, repair or replacement of the Acquired Assets affected by a Major
Loss, or such Major Loss is the result in whole or in part of one or more
Takings or is otherwise not capable of being restored, repaired or replaced, the
provisions of Section 5.10(c) will apply.

(c)

Subject to the termination right of Buyer set forth in clause (d) below, in the
event that Seller elects not to cause the restoration, repair or replacement of
a Major Loss, or in the event that Seller, having elected to cause repair,
replacement or restoration of the Major Loss, fails to cause its completion
within the period of time agreed upon by the Parties pursuant to the penultimate
sentence of Section 5.10(b), or in the event that a Major Loss is the result in
whole or in part of one or more Takings or is otherwise not capable of being
restored, repaired or replaced, then the Parties shall, within thirty (30) days
following Seller’s election not to cause the restoration, repair or replacement,
failure to complete, or the occurrence of such Major Loss, as the case may be,
adjust the Purchase Price by the aggregate Restoration Cost and Condemnation
Value related thereto, as mitigated by any repair, replacement or restoration
work actually completed by Seller, on the Acquired Assets being sold to Buyer,
and proceed to Closing (in which case all insurance proceeds and/or condemnation
awards related to such Major Loss shall be assigned to Buyer).  To assist Buyer
in its evaluation of any and all Events of Loss, Seller shall provide Buyer such
access to the Acquired Assets and such information as Buyer may reasonably
request in connection therewith.

(d)

In the event that the aggregate Restoration Costs and Condemnation Value with
respect to one or more Events of Loss and/or Takings with respect to the
Northfield Mountain Station and/or the Cabot Station (together with Restoration
Costs and Condemnation Value with respect to one or more Events of Loss and/or
Takings with respect to the Mt. Tom Station, with the foregoing capitalized
terms used in this parenthetical clause having the meanings ascribed to them in
this Agreement), equals an amount in excess of fifteen percent (15%) of the sum
of the Combined Purchase Price (as defined in and pursuant to the NGC SPA) and
the Initial Purchase Price pursuant to this Agreement, then, in addition to
Buyer’s rights pursuant to Section 5.10(b) and (c) above, Buyer shall have the
right to terminate this Agreement pursuant to Section 10.1(b)(vi).

5.11.

Discharge of Environmental Liabilities.  Buyer agrees to provide to Seller draft
copies of all material plans and studies prepared in connection with any Site
investigation or Remediation associated with pre-Closing occurrences prior to
their submission to the Governmental Authority with jurisdiction under
Environmental Laws.  Seller shall have the right, without the obligation, to
observe all meetings between Buyer, its agents or representatives, and such
Governmental Authorities.  Buyer shall promptly provide to Seller copies of all
material written information, plans, documents and correspondence submitted to
or received from such Governmental Authorities relating to Buyer’s discharge of
any Environmental Liabilities assumed pursuant to this Agreement associated with
pre-Closing occurrences.  

5.12.

Acceptable Guaranty; Acceptable Letter of Credit.  On the Effective Date Buyer
shall deliver to Seller an Acceptable Guaranty and at all times thereafter until
payment in full of





the Purchase Price Buyer shall maintain such Acceptable Guaranty in full force
and effect.  On the Effective Date Buyer shall deliver to Seller an Acceptable
Letter of Credit and at all times thereafter until the Closing date Buyer shall
maintain such Acceptable Letter of Credit in full force and effect.  Seller
shall draw upon the Acceptable Letter of Credit only in accordance with the
terms and conditions thereof.  Seller shall return the Acceptable Letter of
Credit (including any amendments thereto) to the issuer thereof or to Buyer (i)
on the Closing Date, (ii) within five Business Days after the earliest date on
which all three of the Agreements shall have been terminated in accordance with
their respective terms (unless one or more of the Beneficiaries in good faith
believes that a Buyer still has unsatisfied monetary obligations to one or more
of the Beneficiaries under one or more of the Agreements, in which case Seller
shall so return the Acceptable Letter of Credit not later than the date that is
five Business Days after the date all such unsatisfied monetary obligations have
been satisfied) or (iii) otherwise within five Business Days after the Expiry
Date.  As used in the immediately preceding sentence, the terms "Closing Date,"
"Business Days," "Agreements," Beneficiaries," "Buyer" and "Expiry Date" have
the meanings ascribed to such terms in the Acceptable Letter of Credit.

5.13.

CONVEX and ISO New England Transition  

(a)

Prior to the Closing and to the extent reasonably necessary after the Closing,
Buyer and Seller shall cooperate in good faith, use Commercially Reasonable
Efforts and take all steps reasonably necessary to facilitate the transition of
the Facility’s CONVEX and ISO New England responsibilities to Buyer effective as
of the Closing Date or as soon as practicable thereafter.  

(b)

Without limiting the generality of the foregoing, to the extent that Seller or
one of its Affiliates is the holder of the "Load Asset" or "Generation Asset"
(as such term is defined in the Market Rules and Procedures) in connection with
the Assets, the Parties shall cooperate in good faith and take all steps
reasonably necessary to transfer such Load Assets and Generation Assets to Buyer
in accordance with the Market Rules and Procedures as of the Closing Date and,
to the extent reasonably necessary, as expeditiously as possible after the
Closing Date and, to the extent reasonably necessary, as expeditiously as
possible after the Closing Date.  

5.14.

Buyer Master Agreements.  As soon as practicable following the Effective Date,
Buyer shall use its Commercially Reasonable Efforts to (i) negotiate in good
faith and enter into Buyer Master Agreements with each of the counterparties to
the Power Contracts that will govern the Power Contracts as of the Closing Date,
and (ii) in cooperation with Seller, obtain from such counterparties to the
Power Contracts any required consents to assign the Power Contracts to Buyer and
a release of Seller and it Affiliates in a form acceptable to Seller.

5.15.

Air Emissions Reporting Obligations  Following the Closing Date, Buyer shall, at
its own expense, take all action and provide all information necessary for
Seller to comply with all applicable Environmental Laws regarding filings and
reporting requirements for air emissions from the Facility during the calendar
year in which the Closing occurs, including compliance for the portion of such
year that is on or prior to the Closing Date.  Without limiting the generality
of the foregoing, Buyer shall at its own expense (a) prepare for execution by
Seller the filings and





reports with Governmental Entities necessary for Seller to demonstrate
compliance with the applicable Environmental Laws regarding filings and
reporting requirements for air emissions from the Facility for the year in which
the Closing occurs and (b) file such filings and reports with the appropriate
Governmental Entities prior to the deadline therefor.  All filings and reports
prepared by Buyer pursuant to this Section 5.15 shall be provided to Seller at
least ten (10) days prior to the deadline date when such filing or registration
must be filed with a Governmental Entity.  The Parties will use Commercially
Reasonable Efforts to cooperate to effect the purposes of this Section 5.15.
This Section 5.15 shall survive the Closing for the period necessary to give
full effect to its terms.

5.16.

No Negotiations.  During the Interim Period, Seller shall not, and shall cause
its Affiliates and its and their respective directors, officers, employees, and
Representatives, not to, initiate or solicit, directly or indirectly, any
inquiries or the making of any proposal with respect to, engage in negotiations
concerning, provide any confidential information or data to any Person with
respect to, or have any discussions with any Person (excepting out the
transactions contemplated by this Agreement and the Related Transactions)
relating to, a proposal to directly or indirectly acquire all or a portion of
the Acquired Assets or to engage in any similar transaction with Seller or any
of its Affiliates (each such transaction being referred to herein as a "Proposed
Acquisition Transaction"), and shall immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Persons
conducted prior to the date hereof with respect to any of the foregoing.  Seller
shall not, and shall cause its Affiliates not to, release any third party from,
or waive any provision of, any confidentiality or standstill agreement with
respect to the foregoing to which Seller or any of its Affiliates is a party.

5.17.

Insurance.  Seller shall maintain or cause to be maintained in full force and
effect the insurance policies material to the operation of the Facility until
the Closing.

5.18.

Cooperation Regarding Financial Information

(a)

Seller hereby agrees that Seller may use, and hereby waives any confidentiality
provisions with respect to, the financial information regarding the Facility
contained in the Descriptive Memorandum dated February 2006, as supplemented, to
permit Buyer and its Affiliates to provide such information to their potential
financing sources; provided, however, that Buyer acknowledges and agrees that
Seller shall not be required to make any representations or warranties to such
potential financing sources with respect to such financial information. 

(b)

Subject to and in accordance with Section 5.4 hereof, from and after the date
hereof, Seller shall, and shall cause its Affiliates to, grant reasonable access
to Buyer and its Affiliates to conduct an accounting audit of the Facility, the
Acquired Assets and their Assumed Liabilities at Buyer's expense, and Seller
shall (whether before or after the Closing) reasonably cooperate with Buyer and
its Affiliates in connection therewith.





6.

Conditions to Obligation to Close.

6.1.

Conditions to Obligation of Buyer to Close.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)

Representations and Warranties.  The representations and warranties set forth in
Section 3 that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects, and all other representations and
warranties that are so qualified shall be true and correct in all respects, in
each case at and as of the Closing Date;

(b)

Performance by Seller.  Seller shall have performed and complied in all material
respects with all of its covenants, agreements and obligations hereunder through
the Closing;

(c)

Buyer’s Regulatory Approvals; Consents; Permits.  Buyer shall have received (i)
the Buyer’s Regulatory Approvals, with such terms and conditions as may be
included therein except for such terms and conditions that, either singly or in
the aggregate are reasonably likely to be materially adverse to Buyer or the
Acquired Assets or Assumed Liabilities, (ii) those Permits that are material to
the operation of the Facility consistent with current practices, and (iii) those
Third Party consents without the receipt of which would be reasonably likely to
have a Material Adverse Effect on the Facility.

(d)

Seller’s Regulatory Approvals.  Seller shall have received Seller’s Regulatory
Approvals, with such terms and conditions as may be included therein except for
such terms and conditions that, either singly or in the aggregate are reasonably
likely to be materially adverse to Buyer or the Acquired Assets or Assumed
Liabilities;

(e)

Absence of Litigation.  There shall not be any litigation, proceeding,
injunction, judgment, order, decree or ruling in effect or pending that would
prevent or inhibit consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements;

(f)

Antitrust Matters.  All applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(g)

No Material Adverse Effect.  Since the Effective Date, there shall not be any
Material Adverse Effect with respect to the Acquired Assets and Assumed
Liabilities taken as a whole, the Facility or Buyer;

(h)

Related Transaction.  The conditions to the obligations of Buyer, Seller and
Seller’s Affiliates to close the Related Transaction (as further specified in
the NGC SPA and the Related Purchase Agreement) shall have been, or
contemporaneously with the occurrence of the Closing shall be, satisfied;





(i)

Deliveries.  Seller shall have complied in all material respects with the
delivery requirements of Section 2.10.

Buyer may waive any condition specified in this Section 6.1 in its sole
discretion if it executes a writing so stating at or prior to the Closing and
such waiver shall not be considered a waiver of any other provision in this
Agreement unless the writing specifically so states.

6.2.

Conditions to Obligation of Seller to Close.  The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)

Representations and Warranties.  The representations and warranties set forth in
Section 4 that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects, and all other representations and
warranties that are so qualified shall be true and correct in all respects, in
each case at and as of the date hereof and the Closing Date;

(b)

Performance by Buyer.  Buyer shall have performed and complied in all material
respects with all of its covenants, agreements and obligations hereunder through
the Closing;

(c)

Seller’s Regulatory Approvals.  Seller shall have received the Seller’s
Regulatory Approvals, with such terms and conditions as may be included therein
except for such terms and conditions that, either singly or in the aggregate are
reasonably likely to be materially adverse to Seller or any of its Affiliates;

(d)

Buyer’s Regulatory Approvals.  Buyer shall have received (i) the Buyer’s
Regulatory Approvals, with such terms and conditions as may be included therein
except for such terms and conditions that, either singly or in the aggregate are
reasonably likely to be materially adverse to Seller or any of its Affiliates;

(e)

Absence of Litigation.  There shall not be any injunction, judgment, order,
decree or ruling in effect or pending that would prevent or inhibit consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements;

(f)

Antitrust Matters.  All applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(g)

Deliveries.  Buyer shall have complied in all material respects with the
delivery requirements of Section 2.11; and

(h)

Market Participant.  Buyer or its agent shall be a Market Participant in good
standing with ISO New England.

Seller may waive any condition specified in this Section 6.2 in its sole
discretion if it executes a writing so stating at or prior to the Closing and
such waiver shall not be considered a waiver of any other provision in this
Agreement unless the writing specifically so states.





7.

Confidentiality.

7.1.

Confidentiality

(a)

Each Receiving Party and each Representative thereof will treat and hold as
confidential all of the Proprietary Information, and refrain from using any of
the Proprietary Information except in connection with this Agreement and the
Ancillary Agreements and transactions contemplated hereby and thereby.  In the
event that the Receiving Party or any Representative thereof is requested or
required (including, without limitation, (i) pursuant to any rule or regulation
of any stock exchange or other self-regulatory organization upon which any of
the Receiving Party’s securities are listed or (ii) by oral question or request
for information or documents in any legal proceeding, including without
limitation the Buyer’s Regulatory Approval and the Seller’s Regulatory Approval
processes, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Proprietary Information, the Receiving Party will
notify the Disclosing Party promptly of the request or requirement so that the
Disclosing Party may seek an appropriate protective order or waive compliance
with the provisions of this Section 7.  If, in the absence of a protective order
or the receipt of a waiver hereunder, the Receiving Party or any Representative
thereof is, on the advice of counsel, compelled to disclose any Proprietary
Information pursuant to any such request or requirement, then the Receiving
Party or such Representative may disclose the Proprietary Information so
requested or required to be disclosed; provided that the Receiving Party shall
use its reasonable best efforts to obtain, at the request of the Disclosing
Party, an order or other assurance that confidential treatment will be accorded
to such portion of the Proprietary Information required to be disclosed as the
Disclosing Party shall designate.  If this Agreement is terminated pursuant to
Section 10.1, then each Receiving Party shall deliver promptly to the Disclosing
Party or destroy, at the request and option of the Disclosing Party, all
tangible embodiments (and all copies) of the Proprietary Information that are in
its possession.

(b)

The obligations of the Parties contained in this Section 7 shall be in full
force and effect for three years from the date hereof and will survive the
termination of this Agreement, the discharge of all other obligations owed by
the Parties to each other and any transfer of title to the Acquired Assets.
 Nothing in this Section 7 shall in any way alter Buyer’s obligations under the
Confidentiality Agreement dated February 25, 2006 by and between Energy Capital
Partners and NUSCO as agent for HWP and NUEI, which Confidentiality Agreement
shall terminate automatically upon the Closing Date and shall be of no further
force and effect.  

(c)

Upon the Disclosing Party’s prior written approval (which will not be
unreasonably withheld), the Receiving Party may provide Proprietary Information
to the FERC, the SEC, the United States Department of Justice, the United States
Federal Trade Commission or any other Governmental Authority with jurisdiction,
as necessary, to obtain any consents, waivers or approvals as may be required
for the Receiving Party to undertake the transactions contemplated herein.  The
Receiving Party will seek confidential treatment for such Proprietary
Information provided to any such Governmental Authority (if such confidential
treatment is available from the appropriate





Governmental Authority) and the Receiving Party will notify the Disclosing Party
as far in advance as is practicable of its intention to release to any such
Governmental Authority any such Proprietary Information.

8.

Taxes.

(a)

All transfer Taxes incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by Buyer, including, without
limitation, Massachusetts state sales tax, and Buyer, at its own expense, will
file, to the extent required by applicable Laws, all necessary Tax Returns and
other documentation with respect to all such transfer or sales Taxes, and, if
required by applicable Laws, Seller will join in the execution of any such Tax
Returns or other documentation.  

(b)

With respect to Taxes to be prorated in accordance with Section 2.8 of this
Agreement only, Buyer shall prepare and timely file all Tax Returns required to
be filed after the Closing with respect to the Acquired Assets, if any, and,
subject to Seller’s compliance with this Section 8(b), shall duly and timely pay
all such Taxes shown to be due on such Tax Returns.  Buyer’s preparation of any
such Tax Returns shall be subject to Seller’s approval, which approval shall not
be unreasonably withheld.  No later than ten (10) Business Days prior to the due
date of any such Tax Return, Buyer shall make such Tax Return available for
Seller’s review and approval.  Seller shall respond no later than five (5)
Business Days prior to the due date for filing such Tax Return.  With respect to
such Tax Return, no later than the due date for filing such Tax Return, Seller
shall pay to Buyer its appropriate share of the amount shown as due on the Tax
Return determined in accordance with Section 2.8 of this Agreement.

(c)

Each of Buyer and Seller shall provide the other with such assistance as may
reasonably be requested by the other Party in connection with the preparation of
any Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for Taxes, and each
will retain and provide the requesting Party with any records or information for
a period of three (3) years which may be relevant to such Tax Return, audit or
examination, proceedings or determination.  Any information obtained pursuant to
this Section 8 or pursuant to any other Section hereof providing for the sharing
of information or review of any Tax Return or other schedule relating to Taxes
shall be deemed to be and shall be Proprietary Information.

9.

Survival of Representations and Warranties: Effect of Closing and
Indemnification.

9.1.

Survival of Representations and Warranties; Survival of Covenants and
Agreements.  The representations and warranties of Seller set forth in Section 3
(other than (i) the representations and warranties set forth in Sections 3.1,
3.2 and 3.4 (collectively, the "Title and Authority Representations"), which
shall survive the Closing indefinitely, (ii) the representations and warranties
set forth in Section 3.12 (environmental matters), which shall survive the
Closing for a period of two (2) years, and (iii) the representations and
warranties set forth in Section 3.7 (taxes), which shall survive the Closing for
60 days following the expiration of the applicable statute of limitations) and
the representations and warranties of Buyer set forth in Sections 4, shall
survive the Closing for a period of twelve (12) months, provided that all such





representations and warranties of the Parties shall terminate upon a termination
of this Agreement pursuant to Section 10.1.  The covenants of the Parties
contained in this Agreement, other than those that by their terms survive the
Closing and/or termination of this Agreement, (and other than (i) the covenants
set forth in Section 5.3 (operation of business), which shall survive the
Closing for a period of twelve (12) months and (ii) the covenants set forth in
Section 8, which shall survive the Closing for 60 days following the expiration
of the applicable statute of limitations), shall terminate 30 days after the
Closing or at the termination of this Agreement pursuant to Section 10.1, except
as set forth in such Section.

9.2.

Effect of Closing.  Upon the Closing, any condition to the obligations of either
Party hereunder that has not been satisfied, or, except (i) to the extent such
breaches or failures to satisfy are indemnified hereunder, (ii) with respect to
claims for fraud or deceit and (iii) as provided in Section 11.17, any
representation, warranty or covenant that has been breached or left unsatisfied
by either Party will be deemed waived by the Parties, and each Party will be
deemed to fully release and forever discharge the other Party on account of any
and all claims, demands or charges, known or unknown, with respect to the same.
 Nothing in this Section 9.2 shall be deemed to affect any provision herein that
expressly survives the Closing (including pursuant to Section 9.1) or pertains
to matters that will occur after the Closing.

9.3.

Indemnity by Seller.  Seller shall indemnify, defend and hold harmless Buyer,
its Affiliates, its and their successors and permitted assignees, and all of its
and their respective stockholders, trustees, partners, members, directors,
officers, employees, agents and representatives (collectively, "Buyer
Indemnified Parties") against and in respect of all Liabilities, obligations,
judgments, Liens (except for Permitted Encumbrances), injunctions, charges,
orders, decrees, rulings, damages, assessments, Taxes, losses, fines, penalties,
damages, expenses, fees, costs, and amounts paid in settlement (including
reasonable consultants’, attorneys’ and expert witness fees and disbursements in
connection with investigating, defending or settling any action or threatened
action) (collectively, the "Losses"), that result from, arise out of, or relate
to:

(a)

any Excluded Liability;

(b)

any breach by Seller of any representation or warranty set forth in this
Agreement; or

(c)

any breach by Seller of any of its covenants contained in this Agreement.

9.4.

Indemnity by Buyer.  Buyer hereby agrees to indemnify, defend and hold harmless
Seller, its Affiliates, its and their successors and permitted assigns, and all
of their respective stockholders, trustees, partners, members, directors,
officers, employees, agents and representatives (collectively, "Seller
Indemnified Parties") against and in respect of all Losses that result from,
arise out of, or relate to:

(a)

any Third Party Claim against Seller based on or relating to Buyer’s ownership
or operation of the Facility or the Acquired Assets after the Closing Date;

(b)

any breach by Buyer of any representation or warranty set forth in this
Agreement;





(c)

the Assumed Liabilities; or

(d)

any breach by Buyer of any of its covenants contained in this Agreement.

9.5.

Limitations on Liability.

(a)

The aggregate liability of Seller to Buyer Indemnified Parties under this
Section 9 (other than pursuant to Section 9.3(a) and 9.3(c), and other than any
such liability with respect to the Title and Authority Representations) shall be
limited to ten percent (10%) of the Initial Purchase Price, and the aggregate
liability of Buyer to Seller Indemnified Parties under this Section 9 (other
than pursuant to Section 9.4(a), 9.4(c) or 9.4(d)) shall be limited to ten
percent (10%) of the Initial Purchase Price.  In addition, none of Seller
Indemnified Parties or Buyer Indemnified Parties shall make any claim against an
indemnifying party under this Section 9 (other than pursuant to Section 9.3(a),
9.3(c), 9.4(a), 9.4(c) or 9.4(d) (except in the case of Sections 9.4(a) and
9.4(c), to the extent related solely to a breach by Seller of its
representations and warranties in this Agreement and in the case of Sections
9.3(a) to the extent related solely to a breach by Buyer of its representations
and warranties in this Agreement) and other than with respect to Title and
Authority Representations) (i) with respect to any individual claim or series of
related claims for less than two hundred thousand dollars ($200,000) and (ii)
unless and until the aggregate amount of all such claims (excluding all
individual claims or series of related claims for less than two hundred thousand
dollars ($200,000) each) against the indemnifying party exceeds one percent (1%)
of the Initial Purchase Price (the "Threshold"), whereupon a Seller Indemnified
Party or Buyer Indemnified Party, as the case may be, may make claims under this
Section 9 for any and all such amounts (including the amount of the Threshold);
provided that each Party shall notify the other Party of all claims covered by
this Section 9 whether or not the Threshold has been exceeded.

(b)

None of Buyer Indemnified Parties nor Seller Indemnified Parties shall be
entitled to recover from Seller or Buyer, respectively, for any Losses arising
under this Agreement or in connection with or with respect to the transactions
contemplated in this Agreement, any amount in excess of the actual compensatory
damages, court costs and reasonable attorneys fees, suffered by such Party.
 Buyer on behalf of each of Buyer Indemnified Parties and Seller on behalf of
each of Seller Indemnified Parties waives any right to recover incidental,
indirect, special, exemplary, punitive or consequential damages, including lost
revenues or profits, even if such damages are foreseeable or the damaged Party
has advised the other Party of the possibility of such damages and regardless of
whether any such damages are deemed to result from the failure or inadequacy of
any exclusive or other remedy. Notwithstanding the foregoing, the limitations
set forth in this Section 9.5(a) with respect to indirect or consequential
damages, including lost profits, shall not apply in the event of a breach by
Seller of its representation in Section 3.13 (Condemnation).

(c)

Except as set forth in Section 9.7(c) and 9.7(d), no Party entitled to
indemnification hereunder shall settle, compromise or take any other action with
respect to any claim, demand, assertion of liability or legal proceeding that
could materially





prejudice or otherwise materially adversely affect the ability of the Party
providing such indemnification to defend or otherwise settle or compromise with
respect to such claim, demand, assertion of liability or legal proceeding
without the prior written consent of the Party providing such indemnification,
which consent shall not be unreasonably withheld.

(d)

Each Party entitled to indemnification hereunder or otherwise to reimbursement
for Losses in connection with the transactions contemplated in this Agreement
shall use Commercially Reasonable Efforts to mitigate all Losses upon becoming
aware of any event or circumstance that could reasonably be expected to give
rise to any Losses that are indemnifiable or recoverable hereunder or in
connection herewith.

(e)

After the Closing, notice of any assertion by any Buyer Indemnified Party that
Seller is liable to any Buyer Indemnified Party in connection with the
transactions contemplated hereby pursuant to (i) Sections 9.3(b) and 9.3(c) must
be made by Buyer in writing and must be given to Seller, on or prior to the time
of expiration set forth in Section 9.1, and (ii) Section 9.3(a) must be made by
Buyer in writing and must be given to Seller on or prior to the expiration of
applicable statute of limitations for such claim or such claim will be forever
barred.

(f)

After the Closing, notice of any assertion by any Seller Indemnified Party that
Buyer is liable to any Seller Indemnified Party pursuant to (i) Sections 9.4(b)
and 9.4(d) in connection with the transactions contemplated hereby must be given
to Buyer on or prior to the time of expiration set forth in Section 9.1, and
(ii) Sections 9.4(a) and 9.4(c) must be made by Seller in writing and must be
given to Buyer on or prior to the expiration of the applicable statute of
limitations for such claim or such claim will be forever barred.

(g)

Any notice provided under this Section 9.5 shall state the facts known to the
asserting Party that give rise to such notice in sufficient detail to allow the
other Party to evaluate the assertion.

9.6.

Exclusive Remedy.  Except as provided in Section 11.17 and except with respect
to claims for fraud or deceit, from and after the Closing, the remedies set
forth in this Section 9 shall constitute the sole and exclusive remedies for any
and all claims, damages, complaints, demands, causes of action, investigations,
hearings, actions, suits or other proceedings relating to this Agreement and are
in lieu of any and all other rights and remedies that the Seller Indemnified
Parties or Buyer Indemnified Parties may have under this Agreement or otherwise
for monetary relief with respect to any breach or failure to perform or with
respect to the Assumed or Excluded Liabilities.  Each Party waives any provision
of law to the extent that it would limit or restrict the agreements contained in
this Section 9.  Nothing herein shall prevent either Party from terminating this
Agreement in accordance with Section 10.

9.7.

Matters Involving Third Parties.

(a)

If any Third Party shall notify any Party (the "Indemnified Party") with respect
to any matter (a "Third Party Claim") that may give rise to a claim for





indemnification against any other Party (the "Indemnifying Party") under this
Section 9, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party shall relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is prejudiced thereby.

(b)

Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (i) within fifteen (15) days after receiving
such notice, the Indemnifying Party shall give written notice to the Indemnified
Party stating whether it disputes the claim for indemnification and whether it
will defend against any Third Party Claim or liability at its own cost and
expense, (ii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, settlement of, or an adverse
judgment with respect to, and the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the Indemnified Party,
and (iii) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently; provided that if the claim is one that cannot by its
nature be defended solely by the Indemnifying Party, the Indemnified Party shall
make available all information and assistance reasonably available and necessary
for the defense of the Third Party Claim as the Indemnifying Party may
reasonably request and shall cooperate with the Indemnifying Party in such
defense.

(c)

So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 9.7(b), (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not unreasonably be withheld), and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim unless written agreement is obtained releasing
the Indemnified Party from all liability thereunder and such judgment or
settlement is not reasonably likely to have a material adverse effect on the
operations of the Indemnified Party or any of its Affiliates.

(d)

In the event any of the conditions in Section 9.7(b) is or becomes unsatisfied,
however, (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it may deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith), (ii) the Indemnifying Party will reimburse the Indemnified Party
promptly and periodically for the reasonable costs of defending against the
Third Party Claim (including reasonable attorneys’ fees and expenses), and (iii)
the Indemnifying Party will remain responsible for any Losses the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim to the fullest extent provided in this
Section 9.





9.8.

Net of Insurance.  Any calculation of a Loss under this Section 9 shall, in each
case, give full effect to any and all insurance proceeds actually received by
the Indemnified Party in respect of the Loss (net of the costs of collecting
such proceeds).  The Indemnified Party shall use its Commercially Reasonable
Efforts to collect any insurance proceeds payable to the Indemnified Party in
respect of such Loss.  If any such insurance proceeds are collected after an
indemnification payment is made pursuant to this Section 9, the Indemnified
Party shall pay to the Indemnifying Party the amount of such received insurance
proceeds (net of the costs of collecting such proceeds), up to the amount of the
indemnification payment previously made hereunder.  The Parties agree to treat
any indemnity payment made pursuant to this Agreement as an adjustment to the
Purchase Price, unless otherwise required by Law. Any such Loss shall not take
into account, and shall not be increased to reflect, the Tax consequences to the
Indemnified Party of the receipt of (or the right to receive) the
indemnification payments.

9.9.

No Recourse.  To the extent the transfer, conveyance, assignment and delivery of
the Acquired Assets to Buyer as provided in this Agreement is accomplished by
deeds, assignments, easements, leases, licenses, bills of sale, or other
instruments of transfer and conveyance, whether executed at the Closing or
thereafter, these instruments are made without representation or warranty by, or
recourse against, Seller or its Affiliates, except as expressly provided in this
Agreement or in any such instrument.

10.

Termination.

10.1.

Termination of Agreement.  The Parties may terminate this Agreement as provided
below:

(a)

the Parties may terminate this Agreement by mutual written consent at any time
prior to the Closing;

(b)

Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing if any of the following has occurred: (i) Seller has
breached any representation, warranty or covenant contained in this Agreement in
any material respect, Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of sixty (60) days after the notice of
breach; (ii) the Closing shall not have occurred on or before (A) the date that
is nine (9) months following the Effective Date by reason of the failure of any
condition precedent under Section 6.1 (other than the conditions to Closing set
forth in Section 6.1(c) or Section 6.1(d)), unless the failure results primarily
from Buyer itself breaching any representation, warranty, or covenant or failing
to fulfill any of its obligation contained in this Agreement, or (B) the date
that is twelve (12) months following the Effective Date by reason of the failure
of any condition precedent under Section 6.1(c) or Section 6.1(d), unless the
failure results primarily from Buyer itself breaching any representation,
warranty, or covenant or failing to fulfill any of its obligations contained in
this Agreement; (iii) one or more courts of competent jurisdiction shall have
issued an order, judgment or decree permanently restraining, enjoining or
otherwise prohibiting the Closing, which order, judgment or decree shall not
have been terminated, lifted, vacated or otherwise rendered irrelevant within
ninety (90) days of the issuance thereof; (iv) any statute, rule or regulation
shall have been enacted by any Governmental Authority that, directly or
indirectly, prohibits the consummation





of the transactions contemplated hereby; (v) (W) Seller has within the then
previous fifteen (15) days given Buyer any notice pursuant to Section 5.5(a) or
(b) or delivered a Schedule Update pursuant to Section 5.5(b) and the matter
that is the subject of such notice, if in existence on the Effective Date or the
Closing Date, would cause the representations and warranties of Seller set forth
in Section 3 not to be true and correct, (X) such matter (together with the
matters that are subject of any or all previous notices given pursuant to such
Sections 5.5(a) or (b) or Schedule Updates delivered pursuant to Section 5.5(b))
would have a Material Adverse Effect on Buyer, (Y) Buyer has notified Seller of
its intent to terminate pursuant to this Section 10.1(b), and (Z) the matter
that is the subject of such notice continues to exist for a period of sixty (60)
consecutive days after such notice by Buyer; (vi) the event described in Section
5.10(d) as giving rise to Buyer having the right to terminate this Agreement
shall have occurred; or (vii) the NGC SPA or the Related Purchase Agreement has
been terminated; and

(c)

Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing if any of the following has occurred: (i) Buyer has
breached any representation, warranty, or covenant contained in this Agreement
in any material respect, Seller has notified Buyer of the breach, and the breach
has continued without cure for a period of sixty (60) days after the notice of
breach; (ii) the Closing shall not have occurred on or before (A) the date that
is nine (9) months following the Effective Date by reason of the failure of any
condition precedent under Section 6.2 (other than Section 6.2(c) or Section
6.2(d)), unless the failure results primarily from Seller itself breaching any
representation, warranty, or covenant or failing to fulfill any of its
obligations contained in this Agreement, or (B) the date that is twelve (12)
months following the Effective Date by reason of the failure of any condition
precedent under Section 6.2(c) or Section 6.2(d) unless the failure results
primarily from Seller itself breaching any representation, warranty, or covenant
or failing to fulfill any of its obligations contained in this Agreement; (iii)
one or more courts of competent jurisdiction shall have issued an order,
judgment or decree permanently restraining, enjoining or otherwise prohibiting
the Closing, which order, judgment or decree shall not have been terminated,
lifted, vacated or otherwise rendered irrelevant within ninety (90) days of the
issuance thereof; (iv) any statute, rule or regulation shall have been enacted
by any Governmental Authority that, directly or indirectly, prohibits the
consummation of the transactions contemplated hereby; (v) (W) Buyer has within
the then previous fifteen (15) days given Seller any notice pursuant to Section
5.5(a) or (b) and the matter that is the subject of such notice, if in existence
on the Effective Date or the Closing Date, would cause the representations and
warranties of Buyer set forth in Section 4 not to be true and correct, (X) such
matter (together with the matters that are the subject of any or all previous
notices given pursuant to such Section 5.5(a) or (b)) would have a Material
Adverse Effect on Seller, (Y) Seller has notified Buyer of its intent to
terminate pursuant to this Section 10.1(c)(v), and (Z) the matter that is the
subject of such notice continues to exist for a period of sixty (60) consecutive
days after such notice by Seller; or (vi) the NGC SPA or the Related Purchase
Agreement has been terminated.

10.2.

Effect of Termination.  If either Party terminates this Agreement pursuant to
Section 10.1, all rights and obligations of the Parties hereunder shall
terminate without any Liability of either Party to the other Party (except for
any Liability of any Party with respect to





breach of this Agreement occurring prior to termination and except as otherwise
expressly provided herein) provided that Sections 7, 10.2 and 11 shall survive
such termination. Notwithstanding anything to the contrary in this Agreement,
and for the avoidance of doubt, the Parties agree that in the event of a
termination of this Agreement as a result of the breach of this Agreement by any
Party, the non-breaching Party shall be entitled to recover from the breaching
Party the direct out-of-pocket fees, expenses and costs incurred by the
non-breaching Party in connection with this Agreement and the transactions
contemplated hereby.  In the case of the Buyer, such direct out-of-pocket fees,
expenses and costs shall include all fees, expenses and other costs incurred in
connection with (i) the organization, formation and capitalization of the Buyer
and its subsidiaries, (ii) the due diligence investigation of the Company, the
Facilities and the Assets, (iii) the negotiation, execution, satisfaction of the
conditions, performance of the obligations and covenants and termination of,
under or with respect to this Agreement, the Ancillary Agreements and any
agreements or commitments related to or required by the financing of the
transactions contemplated hereby, including without limitation in the case of
(i), (ii) or (iii) the fees, expenses and other costs of any consultants,
advisors, counsel and accountants of Buyer as well as the costs of such
financing sources and their respective consultants, accountants, advisors and
counsel to the extent borne by Buyer.  In the case of Seller, such direct
out-of-pocket fees, expenses and costs shall include all fees, expenses and
other costs incurred in connection with (i) the auction process, including but
not limited to investment banker fees, and (ii) the negotiation, execution,
satisfaction of the conditions, performance of the obligations and covenants and
termination of, under or with respect to this Agreement and the Ancillary
Agreements, including without limitation in the case of (i) or (ii) the fees,
expenses and other costs of any consultants, advisors, counsel and accountants
of the Seller.

11.

Miscellaneous.

11.1.

Press Releases and Public Announcements.  No Party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
without first affording the non-disclosing Party the opportunity to review and
comment on such press release or public announcement; provided that any Party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will provide the
other Party with the opportunity to review in advance the disclosure).  The
Parties shall cooperate, using Commercially Reasonable Efforts, as to the timing
and contents of any such disclosure, including any such disclosure required by
applicable law or the rules of any stock exchange.  Notwithstanding the above,
the Parties shall agree as to the timing and contents of the first press
release.

11.2.

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Third Party.   For the avoidance of doubt, no provision of
this Agreement shall create any third party beneficiary rights in any employee
or former employee of any Seller or its Affiliates (including any beneficiary or
dependent thereof) in respect of continued employment or resumed employment, and
no provision of this Agreement shall create any rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
employee benefit plan or arrangement.  





11.3.

No Joint Venture.  Nothing in this Agreement creates or is intended to create an
association, trust, partnership, joint venture or other entity or similar legal
relationship between the Parties, or impose a trust, partnership or fiduciary
duty, obligation, or liability on or with respect to either Party.  Neither
Party is or shall act as or be the agent or representative of the other Party.

11.4.

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto),
together with the Ancillary Agreements constitute the entire agreement between
the Parties and supersede any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof, provided that the
Confidentiality Agreement dated as of February 25, 2006 shall remain in full
force and effect without regard to any provision of this Agreement until the
Closing Date (except as contemplated by the definition of Proprietary
Information herein), and shall terminate automatically on the Closing Date.  All
conflicts or inconsistencies between the terms hereof and the terms of any of
the Ancillary Agreements, if any, shall be resolved in favor of this Agreement.

11.5.

Succession and Assignment.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any
Party, including by operation of law, without the prior written consent of the
other Parties, such consent not to be unreasonably withheld or delayed.  Any
assignment in contravention of the foregoing sentence shall be null and void and
without legal effect on the rights and obligations of the Parties hereunder.
 Notwithstanding the foregoing, but subject to all applicable Laws, (i) Buyer or
its permitted assignee may assign, transfer, pledge or otherwise dispose of
(absolutely or as security) its rights and interests hereunder to a trustee,
lending institutions or other party for the purposes of leasing, financing or
refinancing the Acquired Assets, and (ii) Buyer or its permitted assignee may
assign, transfer, pledge or otherwise dispose of (absolutely or as security) its
rights and interests hereunder to an Affiliate of Buyer so long as such
Affiliate makes the representations and warranties set forth in Section 4 to the
same extent as Buyer and provides Acceptable Guaranty to Seller; provided in
each case that no such assignment shall relieve or discharge the assigning Party
from any of its obligations hereunder or shall be made if it would reasonably be
expected to prevent or materially impede, interfere with or delay the
transactions contemplated by this Agreement or materially increase the cost of
the transactions contemplated by this Agreement.  Each Party agrees, at the
assigning Party’s expense, to execute and deliver such documents as may be
reasonably necessary to accomplish any such assignment, transfer, pledge or
other disposition of rights and interests hereunder so long as the nonassigning
Party’s rights under this Agreement are not thereby materially altered, amended,
diminished or otherwise impaired.  

11.6.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

11.7.

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.





11.8.

Notices.  All notices, requests, demands, claims and other communications
hereunder will be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (i) upon confirmation of
facsimile, (ii) one Business Day following the date sent when sent by overnight
delivery and (iii) five Business Days following the date mailed when mailed by
registered or certified mail return receipt requested and postage prepaid at the
following address:

If to Seller:




Holyoke Water Power Company

c/o Northeast Utilities Services Company

107 Selden Street

Berlin, CT  06307

Attn: NUSCO Manager of Corporate Planning




Copy to:




Senior Vice President and General Counsel

Northeast Utilities Services Company

107 Selden Street

Berlin, CT  06307




If to Buyer:




Mt. Tom Generating Company LLC

51 John F. Kennedy Parkway, Suite 200

Short Hills, NJ 07078




Attn: General Counsel




Mt. Tom Generating Company LLC

11943 El Camino Real #220

San Diego, CA 92130




Attn: Andrew Singer




Copy to:




Latham & Watkins LLP

885 Third Avenue

New York, NY 10022




Attn: Edward Sonnenschein and David Kurzweil




Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail),





but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
intended recipient.  For purposes of this Agreement, messages delivered by
electronic mail shall be deemed to constitute "writings."  Either Party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.

11.9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Connecticut without giving effect to any
choice or conflict of law provision or rule (whether of the State of Connecticut
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Connecticut.

11.10.

Recourse.  Except as expressly provided in the Acceptable Guaranty and in the
Seller Guaranty, neither Party shall have recourse whatsoever under this
Agreement against any of the trustees, general or limited partners, members,
shareholders, directors, officers, employees or representatives of the other
Party (including for such purposes, the trustees, general or limited partners,
members, shareholders, directors, officers,  employees or representatives of any
Affiliate of a Party).  Without limiting the generality of the foregoing, except
as expressly provided in the Acceptable Guaranty and the Seller Guaranty, Buyer,
on behalf of itself, its Affiliates and Buyer Indemnified Parties, and Seller,
on behalf of itself, its Affiliates and Seller Indemnified Parties, each hereby
fully and irrevocably waives any right, claim or entitlement whatsoever against
such trustees, general or limited partners, members, shareholders, directors,
officers, employees or representatives relating to any and all Losses suffered
or incurred by any of them arising from, based upon, related to, or associated
with this Agreement or any Ancillary Agreement or the transactions contemplated
hereby or thereby (including any breach, termination or failure to consummate
such transactions) in each case whether based on contract, tort, strict
liability other laws or otherwise and whether by piercing of the corporate veil,
by claim on behalf of or by a Party hereto or other Person or otherwise.

11.11.

Consent to Jurisdiction.  Each of Seller and Buyer consents to the nonexclusive
jurisdiction of any state or federal court located within the City of Hartford,
Connecticut, for adjudication of any suit, claim, action or other proceeding at
law or in equity relating to this Agreement, or to any transaction contemplated
hereby.  Seller and Buyer each accept, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts and waive any objection as to
venue, and any defense of forum non conveniens.

11.12.

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by Buyer and Seller.  No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

11.13.

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of





the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  

11.14.

Expenses.  Each of Buyer and Seller will bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby (including legal and accounting fees and expenses, except as otherwise
provided in Section 9 above), except that Buyer shall bear the entire cost
(other than legal fees of Seller) of (i) all filings by both Seller and Buyer
under the Hart-Scott-Rodino Act and (ii) the joint application for authorization
pursuant to Sections 203 and 205 of the Federal Power Act.

11.15.

Construction.  Ambiguities or uncertainties in the wording of this Agreement
will not be construed for or against any Party, but will be construed in the
manner that most accurately reflects the Parties’ intent as of the Effective
Date.  The Parties acknowledge that they have been represented by counsel in
connection with the review and execution of this Agreement, and, accordingly,
there shall be no presumption that this Agreement or any provision hereof be
construed against the Party that drafted this Agreement.

11.16.

Incorporation of Exhibits and Schedules.  The Exhibits and Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.

11.17.

Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity.

11.18.

Bulk Transfer Laws.  The Parties hereby waive compliance with the bulk sales act
or comparable statutory provisions of each applicable jurisdiction.

11.19.

Good Faith Covenant.  The Parties agree that their actions and dealings with
each other shall be subject to an express covenant of good faith and fair
dealing.

11.20.

Dispute Resolution.  

(a)

Negotiation between Executives:  The Parties shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement, promptly by
negotiation between executives who have authority to settle the controversy.
 Any Party may give the other Party written notice of any dispute not resolved
in the normal course of business.  Such notice shall include: (a) a statement of
that Party’s position and a summary of arguments supporting that position; and
(b) the name and title of the executive who will be representing that Party and
of any other person who will accompany the executive.  Within fifteen (15) days
after delivery of the notice, the receiving Party shall respond with:  (a) a
statement of that Party’s position and a summary of arguments supporting that
position; and (b) the name and title of the executive who will represent that
Party and of any other person who will accompany the





executive.  Within thirty (30) days after delivery of the initial notice, the
executives of both Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute.  All reasonable requests for information made by one Party to the
other will be honored.  All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

(b)

Mediation:  If the dispute has not been resolved by negotiation within
forty-five (45) days of the disputing Party’s notice, or if the Parties failed
to meet within thirty (30) days, the Parties shall endeavor to settle the
dispute by mediation under the then current International Institute for Conflict
Prevention and Resolution ("CPR") Mediation Procedure; provided that if one
Party fails to participate as provided herein, the other Party can initiate
mediation prior to the expiration of the forty-five (45) days.  Unless otherwise
agreed, the Parties will select a mediator from the CPR Panels of Distinguished
Neutrals.

(c)

Arbitration:  Any dispute arising out of or relating to this Agreement,
including the breach, termination or validity thereof, that has not been
resolved by a non-binding procedure as provided herein within ninety (90) days
of the initiation of such procedure, shall be finally resolved by arbitration in
accordance with the then current CPR Rules for Non-Administered Arbitration by a
sole arbitrator, for disputes involving amounts in the aggregate under three
million dollars ($3,000,000), or three arbitrators, for disputes involving
amounts in the aggregate equal to or greater than three million dollars
($3,000,000), of whom each Party shall designate one in accordance with the
"screened" appointment procedure provided in Rule 5.4; provided that if either
Party will not participate in a non-binding procedure, the other may initiate
arbitration before expiration of the above period.  The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the
award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof.  The place of arbitration shall be Hartford, Connecticut.

(d)

The arbitrator(s) are not empowered to award damages in violation of any
limitations on damages provided for in this Agreement and each Party expressly
waives and foregoes any right to punitive, exemplary or similar damages unless a
statute requires that compensatory damages be increased in a specified manner.




[SIGNATURE PAGE FOLLOWS]





[Signature Page to Purchase and Sale Agreement]

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.




 

HOLYOKE WATER POWER COMPANY







By: /s/ David R. McHale

Name: David R. McHale

Title:  Senior Vice President and Chief Financial Officer at Northeast Utilities
Service Company, as agent for Holyoke Water Power Company














[Signature Page to Purchase and Sale Agreement]

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.










 

MT. TOM GENERATING COMPANY LLC







By:/s  Sarah Wright

Name:  Sarah Wright

Title:    Executive Vice President









